


Exhibit 10.2


Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked "* * *" and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.






 



















AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 15, 2013
among
WELLSTAT DIAGNOSTICS, LLC
as the Borrower,
PDL BIOPHARMA, INC.,
as the Lender,
and
PDL BIOPHARMA, INC.,


as the Agent




















 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


Section 1.
Definitions; Interpretation
1


 
1.1.
Definitions
1


 
1.2.
Interpretation
14


Section 2.
Credit Facilities
14


 
2.1.
Loans
14


 
 
2.1.1. Loans
14


 
 
2.1.2. General
14


 
2.2.
Loan Accounting
15


 
 
2.2.1. Recordkeeping
15


 
 
2.2.2. Notes
15


 
2.3.
Interest
15


 
 
2.3.1. Interest Rate
15


 
 
2.3.2. Interest Payments
15


 
 
2.3.3. Computation of Interest
16


 
2.4.
Prepayment
16


 
 
2.4.1. Voluntary Prepayment
16


 
 
2.4.2. Payments in Respect of the Assigned Interest
16


 
2.5.
Payment Upon Maturity
16


 
2.6.
Making of Payments
16


 
2.7.
Application of Payments and Proceeds
16


 
2.8.
Payment Dates
16


 
2.9.
Set-off
16


 
2.10.
Currency Matters
17


Section 3.
Yield Protection
17


 
3.1.
Taxes
17


 
3.2.
Increased Cost
18


 
3.3.
Mitigation of Circumstances
19


 
3.4.
Conclusiveness of Statements; Survival
19


Section 4.
Conditions Precedent
19


 
4.1.
Loans
19


 
 
4.1.1. Delivery of Loan Documents
19


 
 
4.1.2. Payment of Fees, Expenses and Existing Obligations
21


 
 
4.1.3. Representations and Warranties
21




i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
 
4.1.4. No Default
21


 
 
4.1.5. No Material Adverse Change
21


 
 
4.1.6. Surviving Debt Subordination Agreement and Acknowledgment
21


 
 
4.1.7. Execution and Delivery of Letter Agreement
21


 
 
4.1.8. Control Agreements
22


 
 
4.1.9. Cash Contributions
22


Section 5.
Representations and Warranties
22


 
5.1.
Organization
22


 
5.2.
Authorization; No Conflict
22


 
5.3.
Validity; Binding Nature
22


 
5.4.
Financial Condition
23


 
5.5.
No Material Adverse Change
23


 
5.6.
Litigation
23


 
5.7.
Ownership of Properties; Liens
23


 
5.8.
Capitalization; Subsidiaries
23


 
5.9.
Pension Plans
24


 
5.10.
Compliance with Law; Investment Company Act; Other Regulated Entities
24


 
5.11.
Margin Stock
24


 
5.12.
Taxes
25


 
5.13.
Solvency
25


 
5.14.
Environmental Matters
25


 
5.15.
Insurance
26


 
5.16.
Information
26


 
5.17.
Intellectual Property
26


 
5.18.
Labor Matters
27


 
5.19.
No Default
27


 
5.20.
Foreign Assets Control Regulations and Anti-Money Laundering
27


 
 
5.20.1. OFAC
27


 
 
5.20.2. Patriot Act
27


Section 6.
Affirmative Covenants
27


 
6.1.
Information
27


 
 
6.1.1. Annual Report
28


 
 
6.1.2. Quarterly Reports
28




ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
 
6.1.3. Monthly Reports
28


 
 
6.1.4. Compliance Certificate
28


 
 
6.1.5. Monthly net Revenue Report
28


 
 
6.1.6. Notice of Default; Litigation; ERISA Matters
29


 
 
6.1.7. Reserved
29


 
 
6.1.8. Budgets
29


 
 
6.1.9. Other Information
29


 
6.2.
Books; Records; Inspections
29


 
6.3.
Maintenance of Property; Insurance
30


 
6.4.
Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities
31


 
6.5.
Maintenance of Existence
31


 
6.6.
Environmental Matters
31


 
6.7.
Further Assurances
32


 
6.8.
Assigned Interests Payments
33


 
6.9.
Chief Restructuring Officer
33


 
6.10.
Sales of Hyperion
33


 
6.11.
BioVeris
33


Section 7.
Negative Covenants
33


 
7.1.
Debt
34


 
7.2.
Liens
34


 
7.3.
Restricted Payments
36


 
7.4.
Mergers: Consolidations; Asset Sales
36


 
7.5.
Modification of Organizational Documents or Surviving Debt Subordination
Agreement and Acknowledgment
37


 
7.6.
Use of Proceeds
37


 
7.7.
Transactions with Affiliates
37


 
7.8.
Inconsistent Agreements
38


 
7.9.
Business Activities
38


 
7.10.
Investments
38


 
7.11.
Fiscal Year
39


 
7.12.
Deposit Accounts and Securities Accounts
39


 
7.13.
Sale-Leasebacks
39


 
7.14.
Hazardous Substances
39




iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
7.15.
ERISA Liability
39


 
7.16.
BioVeris
39


Section 8.
Events of Default; Remedies
40


 
8.1.
Events of Default
40


 
 
8.1.1. Non-Payment of Credit
40


 
 
8.1.2. Default Under Other Debt
40


 
 
8.1.3. Bankruptcy; Insolvency
40


 
 
8.1.4. Non-Compliance with Loan Documents
41


 
 
8.1.5. Representations; Warranties
41


 
 
8.1.6. Judgments
41


 
 
8.1.7. Invalidity of Collateral Documents
42


 
 
8.1.8. Invalidity of Subordination Provisions
42


 
 
8.1.9. Change of Control
42


 
 
8.1.10. Invalidity of Subordination Provisions
42


 
 
8.1.11. Key Employees
42


 
8.2.
Remedies
42


Section 9.
The Agent
43


 
9.1.
Appointment; Authorization
43


 
9.2.
Delegation of Duties
43


 
9.3.
Limited Liability
43


 
9.4.
Successor Agent
44


 
9.5.
Collateral Matters
44


Section 10.
Miscellaneous
44


 
10.1.
Waiver; Amendments
44


 
10.2.
Notices
45


 
10.3.
Costs; Expenses
45


 
10.4.
Indemnification by the Borrower
45


 
10.5.
Marshaling; Payments Set Aside
46


 
10.6.
Nonliability of the Lender
46


 
10.7.
Confidentiality
46


 
10.8.
Captions
47


 
10.9.
Nature of Remedies
47


 
10.10.
Counterparts
47


 
10.11.
Severability
47


 
10.12.
Entire Agreement
47


 
10.13.
Successors; Assigns
47


 
10.14.
Governing Law
48


 
10.15.
Forum Selection; Consent to Jurisdiction; Service of Process
48


 
10.16.
Waiver of Jury Trial
48


 
10.17.
Collateral Agent
49


 
10.18.
Agreements of Lender and Agent
49




iv

--------------------------------------------------------------------------------






TABLE OF CONTENTS (continued)
Annexes
Annex I
Internal Rate of Return Calculation

Annex II
Addresses

Annex III
Reset Amount



Exhibits
Exhibit A
Compliance Certificate

Schedules
Schedule 5.6
Litigation

Schedule 5.7
Real Property

Schedule 5.10
Authorizations, Permits, Licenses and Approvals

Schedule 5.15
Insurance

Schedule 5.18
Labor Matters

Schedule 7.1
Existing Debt

Schedule 7.2
Permitted Liens

Schedule 7.10
Existing Investments

Schedule 7.12
Bank Accounts

Schedule 8.1
Key Employees






v

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This Amended and Restated Credit Agreement dated as of August 15, 2013 (as
amended, restated or otherwise modified from time to time, this “Agreement”), is
made among WELLSTAT DIAGNOSTICS, LLC, a Delaware limited liability company (the
“Borrower”), PDL BIOPHARMA, INC. (the “Lender”), and PDL BIOPHARMA, INC., not
individually, but as the Agent (as defined below).
The Borrower, the Lender and the Agent previously entered into the Credit
Agreement, dated as of November 2, 2012 (the “Existing Credit Agreement”),
pursuant to which the Borrower agreed to incur certain debt obligations. The
Borrower has requested, and the Lender and the Agent have agreed, subject to the
terms and conditions set forth herein, to amend and restate the Existing Credit
Agreement in the form of this Agreement, and in connection therewith, the
Borrower shall make the representations and warranties, covenants and
undertakings as hereinafter set forth.


Section 1.
Definitions; Interpretation.



1.1.Definitions. When used herein the following terms shall have the following
meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Stock of any Person, or otherwise causing any Person to
become a Subsidiary, (c) a merger, consolidation, amalgamation or any other
combination with another Person (other than a combination between two Persons
that prior to the merger, consolidation, amalgamation or combination were
already Loan Parties) and (d) the acquisition of a brand, line of business,
division, branch, product line, marketing rights, patent rights, or other
Intellectual Property rights unrelated to Product, with respect to a product
line, operating division, product or potential product, or other unit operation
of any Person.
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person and (b) any officer or director of such Person. A Person shall be deemed
to be “controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Agent nor the Lender shall be deemed an Affiliate of any
Loan Party.
“Agent” means PDL BioPharma, Inc., in its capacity as administrative agent for
the Lender hereunder and any successor thereto in such capacity.
“Agreement” has the meaning set forth in the Preamble.

1

--------------------------------------------------------------------------------






“Applicable IRR Amount” means (i) on or before December 31, 2014, the IRR * * *
Return Amount, (ii) after December 31, 2014, but on or before December 31, 2016,
the IRR * * * Return Amount and (iii) at all times after December 31, 2016, the
IRR * * * Return Amount.
“Applicable Law” means all applicable provisions of all (i) constitutions,
treaties, statutes, laws, rules, regulations and ordinances of any Governmental
Authority, (ii) authorizations, consents, approvals, permits or licenses issued
by, or a registration or filing with, any Governmental Authority and (iii)
orders, decisions, judgments, awards and decrees of any Governmental Authority
(including common law and principles of public policy).
“Assigned Interests” means an amount equal to * * * of Net Revenues for each
calendar month, commencing with the first calendar month of Commercialization.
“Assigned Interests Payment” means each monthly payment of Assigned Interests.


“Audit Costs” means the reasonable out-of-pocket costs of any audit of the books
and records of the Borrower and its Subsidiaries with respect to amounts paid or
payable under this Agreement, including all fees and expenses incurred in
connection therewith.


“BioVeris” has the meaning set forth in Section 7.16(a).
“Borrower” has the meaning set forth in the Preamble.
“Borrower Security Agreement” means the Security Agreement, dated as of the
Closing Date, made by the Borrower in favor of the Agent, and governed by the
laws of the State of New York, as amended, restated or otherwise modified from
time to time in accordance with the terms hereof and thereof.
“Business Day” means any day on which commercial banks are open for commercial
banking business in New York, New York.
“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
“Capital Stock” means, with respect to any Person, the Stock and Stock
Equivalents of such Person.
“Cash Equivalent Investment” means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by Standard & Poor’s
Ratings Group or P-l by Moody’s Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker’s
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000, (d) any
repurchase agreement entered into with any commercial banking institution of the
nature referred to in clause (c) above which (i) is secured by a fully perfected

2

--------------------------------------------------------------------------------




security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder, (e) money market accounts or
mutual funds which invest predominantly in assets satisfying the foregoing
requirements and (f) other short term liquid investments approved in writing by
the Agent.
“Change of Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Holders) becomes the “beneficial owner” (as defined in Rules
13-d and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all Stock that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of fifty percent (50%) or more of the Stock and
Stock Equivalents of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
(b) individuals who on the Closing Date constituted the board of directors or
similar governing body of the Borrower (together with any new directors whose
election or appointment by such board of directors or similar governing body or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors of the Borrower then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors or similar governing body of the Borrower
then in office;
(c) all or substantially all of the assets of the Borrower are disposed of in
any one or more transactions; or
(d) the Holders shall fail to hold directly 100% of the Capital Stock of the
Borrower and pledge such Capital Stock to the Agent pursuant to a perfected
first priority security interest therein.
“Closing Date” means November 2, 2012.
“Closing Fee” means the fee due from the Borrower to the Agent on or before the
Closing Date in an amount equal to * * * of the aggregate principal amount of
the Initial Term Loan.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party and any other Person who has
granted a Lien to the Agent, in or upon which a Lien now or hereafter exists in
favor of the Lender or the Agent for the benefit of the Agent and the Lender,
whether under this Agreement or under any other documents executed by any such
Persons and delivered to the Agent, including the Capital Stock and other
collateral pledged by the Holders pursuant to the Guarantee and Pledge
Agreement.

3

--------------------------------------------------------------------------------






“Collateral Access Agreement” means an agreement in form and substance
satisfactory to the Agent in its reasonable discretion pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of inventory or other
property owned by any Loan Party, acknowledges the Liens of the Agent and waives
(or, if approved by the Agent, subordinates) any Liens held by such Person on
such property, and, in the case of any such agreement with a mortgagee or
lessor, permits the Agent reasonable access to and use of such real property
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.
“Collateral Documents” means, collectively, the Guarantee and Pledge Agreement,
the Borrower Security Agreement (including as may be supplemented from time to
time by the joinder of any Subsidiary of the Borrower thereto), the Subsidiary
Security Agreement, any Subsidiary Guaranty, and each other agreement or
instrument pursuant to or in connection with which the Holders, any Loan Party
or any other Person grants a security interest in any Collateral to the Agent
for the benefit of the Lender or pursuant to which any such security interest in
Collateral is perfected, each as amended, restated or otherwise modified from
time to time in accordance with the terms hereof and thereof.
“Commercialization” means any (i) sale, lease or other transfer of Product by
any Person or (ii) license, assignment or other transfer of Intellectual
Property to market, sell, lease or transfer Product or any other product
utilizing such Intellectual Property resulting under clause (i) or (ii), in the
receipt by any of the Loan Parties of revenue pursuant to such transactions;
provided, that, the use, sale, license or other transfer of Product or
Intellectual Property solely for research and development purposes by a Third
Party that results in the receipt by the Loan Parties of revenue not to exceed *
* * in the aggregate during the term of this Agreement shall not constitute
Commercialization.
“Commitment” means, as to the Lender, the Lender’s commitment to provide the
Initial Term Loan in the aggregate principal amount of $40,000,000 pursuant to
Section 2.1.1.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.
“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, to provide
security for the obligations of a debtor or otherwise to assure a creditor
against loss) any indebtedness, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Stock of
any other Person. The amount of any Person’s obligation in respect of any
Contingent Obligation shall (subject to any limitation set forth therein) be
deemed to be the principal amount of the indebtedness, obligation or other
liability supported thereby or the amount of the dividends or distributions
guaranteed, as applicable.
“Control Agreement” means a tri-party deposit account, securities account or
commodities account Control Agreement by and among the applicable Loan Party,
the Agent and the depository, securities intermediary or commodities
intermediary, and each in form and

4

--------------------------------------------------------------------------------




substance satisfactory in all respects to the Agent in its reasonable discretion
and in any event providing to the Agent “control” of such deposit account,
securities or commodities account within the meaning of Articles 8 and 9 of the
UCC.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.
“CRO” has the meaning set forth in Section 6.9.
“Current Financial Statements” has the meaning set forth in Section 5.4.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (e) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (with the amount thereof
being measured as the fair market value of such property), (f) all obligations,
contingent or otherwise, with respect to letters of credit (whether or not
drawn), banker’s acceptances and surety bonds issued for the account of such
Person, (g) all Hedging Obligations of such Person, (h) all Contingent
Obligations of such Person, (i) all non-compete payment obligations and
earn-out, purchase price adjustment and similar obligations, (j) all obligations
of such Person in respect of Disqualified Capital Stock issued by such Person,
(k) all indebtedness of the types listed in (a) through (j) and (l) of any
partnership of which such Person is a general partner and (l) all obligations of
such Person under any synthetic lease transaction, where such obligations are
considered borrowed money indebtedness for tax purposes but the transaction is
classified as an operating lease in accordance with GAAP.
“Default” means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
“Default Rate” has the meaning set forth in Section 2.3.1.
“Disqualified Capital Stock” means any Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable or is redeemable at the option of the holder thereof, in
whole or in part, on or prior to December 31, 2022, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Stock referred to in (a) above, in each case at any time
on or prior to December 31, 2022, or (c) contains any repurchase obligation
which may come into effect prior to the Obligations being Paid in Full; provided
that any Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Stock is

5

--------------------------------------------------------------------------------




convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem or repurchase such Stock upon the occurrence of a change in
control or an asset sale occurring prior to December 31, 2022 shall not
constitute Disqualified Capital Stock if such Stock provides that the issuer
thereof will not redeem or repurchase any such Stock pursuant to such provisions
prior to the repayment in full of the Obligations.
“Dollar” and “$” mean lawful currency of the United States of America.
“Effective Date” means the date on which the conditions set forth in Section 4.1
have been satisfied or waived by the Lender.
“Environmental Claims” means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility under or for violation of any Environmental Law, or for release
or injury to the environment or any Person or property or natural resources.
“Environmental Laws” means all present or future federal, state, provincial or
local laws, statutes, common law duties, rules, regulations, ordinances and
codes, including all amendments, together with all administrative orders,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case relating to any matter
arising out of or relating to health and safety, or pollution or protection of
the environment, natural resources or workplace, including any of the foregoing
relating to the presence, use, production, recycling, reclamation, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
release, emission, control, cleanup or investigation or management of any
Hazardous Substance.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any of the events described in Section 8.1.
“Excluded Taxes” has the meaning set forth in Section 3.1(a).
“Existing Credit Agreement” has the meaning set forth in the Preamble.
“Existing Loan Documents” means that certain Loan Agreement dated as of March
21, 2012, as amended by the First Amendment to Loan Agreement dated as of August
8, 2012, between Samuel J. Wohlstadter and Nadine H. Wohlstadter, as borrower,
and PDL BioPharma, Inc., a Delaware corporation, as lender, and all documents
and instruments executed and delivered from time to time in connection
therewith.
“Existing Obligations” means all obligations, including accrued interest,
outstanding pursuant to the Existing Loan Documents.
“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.

6

--------------------------------------------------------------------------------






“Forbearance Agreement” has the meaning set forth in Section 10.12.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” means generally accepted accounting principles as in effect in the United
States of America.
“Governmental Authority” means any nation or government, any state, province,
municipality or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.
“Gross Revenue” means, for any period of determination, the sum of the following
for such period: (i) the amounts invoiced and recognized as revenue in
accordance with GAAP by the Borrower, its Subsidiaries or any of their
Affiliates with respect to (a) the sale of Product to a Third Party by the
Borrower, its Subsidiaries or any of their Affiliates, (b) the sale,
distribution or other commercial use of Product by such Third Party in
connection with any marketing, royalty, manufacturing, co-promotion,
co-development, or other strategic arrangements, (c) the license, assignment or
other transfer of Intellectual Property to market, sell, lease or transfer
Product or any other product utilizing such Intellectual Property and (ii) any
collections in respect of write-offs or allowances for bad debts in respect of
items described in the preceding clause (i). For purposes of prevention of
duplication, “Gross Revenue” shall not include amounts invoiced by Affiliates,
distributors, wholesalers or other Persons acting in similar capacities to the
extent that such amounts are duplicative.
“Guarantee and Pledge Agreement” means the Amended and Restated Guarantee and
Pledge Agreement, dated as of February 28, 2013, made by the Holders in favor of
the Agent, and governed by the laws of New York, as amended, restated or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
“Hazardous Substances” means any waste, chemical, substance, or material listed,
defined, classified, or regulated as a hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, or hazardous, dangerous or radioactive
material, chemical or waste or otherwise regulated by any Environmental Law,
including, without limitation, any petroleum or any derivative, waste, or
byproduct thereof, radon, asbestos, and polychlorinated biphenyls, and any other
substance, the storage, manufacture, disposal, treatment, generation, use,
transportation, remediation, release into or concentration in the environment of
which is prohibited, controlled, regulated or licensed by any governmental
authority under any Environmental Law.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any

7

--------------------------------------------------------------------------------




Person’s obligation in respect of any Hedging Obligation shall be deemed to be
the incremental obligation that would be reflected in the financial statements
of such Person in accordance with GAAP.
“Holders” means, each of Samuel J. Wohlstadter and Nadine H. Wohlstadter, each
natural relative who is a rightful heir of the foregoing, and any trust
maintained by or for the benefit of any of the foregoing.
“Hyperion” means Hyperion Catalysis International, Inc., a California
corporation.
“Indemnified Liabilities” has the meaning set forth in Section 10.4.
“Initial Term Loan” means the term loan from the Lender in a principal amount of
$40,000,000 made to the Borrower on the Closing Date.
“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, and rights
under IP Licenses.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof between Agent and the Second Lien Agent.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in internet domain names.
“Investment” means, with respect to any Person, (a) the purchase or other
acquisition of any debt or equity security of any other Person, (b) the making
of any loan, advance or capital contribution to any other Person, (c) becoming
obligated with respect to a Contingent Obligation in respect of obligations of
any other Person or (d) the making of an Acquisition.
“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other IP Ancillary Right.
“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.
“IRC” means the Internal Revenue Code of 1986, as amended.
“IRR” shall mean the internal rate of return utilizing the same methodology
utilized by the XIRR function in Microsoft Excel, version 2010.

8

--------------------------------------------------------------------------------






“IRR * * * Return Amount” shall mean an aggregate amount such that, when paid to
the Agent and taken together with all payments made by the Borrower to the Agent
pursuant to this Agreement, including interest (including interest paid in kind
and added to principal) and any Assigned Interests Payment but excluding payment
or reimbursement of any fees, costs or expenses (including the Closing Fee or
any Indemnified Liability), would equal the sum of (i) the Reset Amount and (ii)
such additional amount that would generate an IRR to the Lender in respect of
the Reset Amount of * * * percent (* * *) as of the date of payment, taking into
account the amount and timing of all payments made by the Borrower pursuant to
this Agreement as calculated pursuant to Annex I.
“IRR * * * Return Amount” shall mean an aggregate amount such that, when paid to
the Agent and taken together with all payments made by the Borrower to the Agent
pursuant to this Agreement, including interest (including interest paid in kind
and added to principal) and any Assigned Interests Payment but excluding payment
or reimbursement of any fees, costs or expenses (including the Closing Fee or
any Indemnified Liability), would equal the sum of (i) Reset Amount and (ii)
such additional amount that would generate an IRR to the Lender in respect of
the Reset Amount of * * * percent (* * *) as of the date of payment, taking into
account the amount and timing of all payments made by the Borrower pursuant to
this Agreement as calculated pursuant to Annex I.
“IRR * * * Return Amount” shall mean an aggregate amount such that, when paid to
the Agent and taken together with all payments made by the Borrower to the Agent
pursuant to this Agreement, including interest (including interest paid in kind
and added to principal) and any Assigned Interests Payment but excluding payment
or reimbursement of any fees, costs or expenses (including the Closing Fee or
any Indemnified Liability), would equal the sum of (i) the Reset Amount and (ii)
such additional amount that would generate an IRR to the Lender in respect of
the Reset Amount of * * * percent (* * *) as of the date of payment, taking into
account the amount and timing of all payments made by the Borrower pursuant to
this Agreement as calculated pursuant to Annex I.
“Legal Costs” means, with respect to any Person, (a) all reasonable fees and
charges of any counsel, accountants, auditors, appraisers, consultants and other
professionals to such Person, (b) the reasonable allocable cost of internal
legal services of such Person and all reasonable disbursements of such internal
counsel and (c) all court costs and similar legal expenses.
“Lender Party” has the meaning set forth in Section 10.4.
“Lender” has the meaning set forth in the Preamble.
“Letter Agreement” has the meaning set forth in Section 4.1.7.
“License Agreement” has the meaning set forth in Section 7.16(a).
“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien,

9

--------------------------------------------------------------------------------




encumbrance, charge or other security interest of any kind, whether arising by
contract, as a matter of law, by judicial process or otherwise.
“Loans” means (i) the Initial Term Loan and (ii) the advances from the Lender
made to the Borrower after the Closing Date (and on or prior to the date hereof)
in the aggregate principal amount of $4,102,939.72.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Letter Agreement, the Intercreditor Agreement and all other documents,
instruments and agreements delivered in connection with the foregoing, all as
amended, restated or otherwise modified from time to time in accordance with the
terms hereof and thereof.
“Loan Party” means the Borrower and each Subsidiary of the Borrower.
“Margin Stock” means any “margin stock” as defined in Regulation T, U or X of
the FRB.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, assets, business, prospects, properties or
condition (financial or otherwise) of the Borrower or the Loan Parties taken as
a whole, (b) a material impairment of the ability of the Holders or any Loan
Party to perform in any material respect any of its Obligations under any Loan
Document to which it is a party or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Holders or any
Loan Party of any Loan Document to which it is a party.
“Maturity Date” means the earliest of (a) the date of any sale, by means of one
or more transactions, of all or substantially all of the assets or all or
substantially all of the Intellectual Property of the Loan Parties, (b) December
31, 2017 if, as of such date, the consolidated revenue (as determined in
accordance with GAAP) of the Loan Parties for the fiscal year ended as of such
date is less than the Minimum 2017 Revenue Amount, (c) December 31, 2021, and
(d) any date upon which the aggregate amount of all payments made by the
Borrower to the Agent pursuant to this Agreement, including interest (including
interest paid in kind and added to principal) and any Assigned Interests Payment
but excluding payment or reimbursement of any fees, costs or expenses (including
the Closing Fee or any Indemnified Liability), equals the Applicable IRR Amount.
“Minimum 2017 Revenue Amount” means * * *.
“Monthly Net Revenue Report” means, with respect to the relevant calendar month,
a report reflecting Net Revenue for such calendar month, including a description
of Gross Revenue for such calendar month and the adjustments and other
reconciliations used to arrive at Net Revenue, in form and substance acceptable
to the Agent and the Lender.
“Net Revenue” means, for any period of determination, the difference between (a)
Gross Revenue for such period, less (b) the sum, with respect to the items
described in clauses (i) and (ii) of the definition of Gross Revenue, without
duplication, of (i) bona fide cash, trade discounts and rebates actually granted
or paid to Third Parties in accordance with customary industry standards, (ii)
allowances and adjustments actually credited to customers for Product that is

10

--------------------------------------------------------------------------------




spoiled, damaged, outdated, obsolete, returned or otherwise recalled, but only
if and to the extent the same are in accordance with sound business practices
and not in excess of customary industry standards, (iii) charges for freight,
postage, shipping, delivery, service and insurance charges, to the extent
invoiced, (iv) taxes, duties or other governmental charges to the extent
invoiced, (v) write-offs or allowances for bad debts, (vi) rebates and
chargebacks and other price reduction programs, and (vii) other payments
required by Applicable Law, in each case as determined in accordance with GAAP.
“Non-Excluded Taxes” has the meaning set forth in Section 3.1(a).
“Note” means a promissory note in form and substance acceptable to the Lender
and the Agent, as the same may be replaced, substituted, amended, restated or
otherwise modified from time to time.
“Obligations” means all liabilities, indebtedness and obligations (including
interest accrued at the rate provided in the applicable Loan Document after the
commencement of a bankruptcy proceeding whether or not a claim for such interest
is allowed) of any Loan Party under this Agreement, or the Holders or any Loan
Party under any other Loan Document, any Collateral Document or any other
document or instrument executed in connection herewith or therewith, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
including the Applicable IRR Amount.
“OFAC” has the meaning set forth in Section 5.20.1.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Paid in Full” or “Payment in Full” means, with respect to any Obligations, the
payment in full in cash and performance of all such Obligations.
“Patents” means all (i) all patents and certificates of invention, or similar
property rights, and applications for any of the foregoing, of the United
States, any other country or any political subdivision thereof, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, (vii) all
proceeds of the foregoing, including, without limitation, licenses, royalties,
and income, and (viii) without duplication, all IP Ancillary Rights in respect
of the foregoing.
“Permitted Lien” means any Lien expressly permitted by Section 7.2.
“Permitted Refinancing” means any replacement, renewal, refinancing or extension
of any existing Debt, in any such case, permitted by this Agreement that (a)
does not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (b) does not

11

--------------------------------------------------------------------------------




have a weighted average life to maturity at the time of such replacement,
renewal, refinancing or extension that is less than the weighted average life to
maturity of the Debt being replaced, renewed, refinanced or extended, (c) does
not rank at the time of such replacement, renewal, refinancing or extension
senior to the Debt being replaced, renewed, refinanced or extended, and (d) does
not contain terms (including, without limitation, terms relating to security,
amortization, interest rate, premiums, fees, covenants, subordination, event of
default and remedies) that are less favorable to any Loan Party or adverse to
the interests of the Agent and the Lender than those applicable to the Debt
being replaced, renewed, refinanced or extended.
“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
“Product” means and includes any point-of-care device or assay used or useable
on such device, and laboratory services business related to any of the foregoing
and any and all future iterations of any of the foregoing.
“Qualified Capital Stock” of any person shall mean any Stock of such person that
is not Disqualified Capital Stock.
“Reset Amount” means the aggregate outstanding principal amount of Loans as of
the Effective Date as set forth on Annex III.
“Restricted Payment” has the meaning set forth in Section 7.3.
“ROFR Provisions” has the meaning set forth in Section 7.16(b).
“Second Lien Agent” means the administrative agent under the Second Lien Credit
Agreement.
“Second Lien Credit Agreement” means the Credit Agreement dated as of the date
hereof among Borrower, the lenders party thereto and White Oak Global Advisors,
LLC, a Delaware limited liability company, as second lien agent (as amended to
the extent permitted under the Intercreditor Agreement).
“Second Lien Debt” has the meaning set forth in Section 7.2(j).
“Second Lien Loan Documents” means the Loan Documents (as defined in the Second
Lien Credit Agreement).
“Security Agreement” means the Borrower Security Agreement or the Subsidiary
Security Agreement, as applicable.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in, or equivalents (regardless of how designated) of, a Person (other
than an individual), whether voting or non-voting.

12

--------------------------------------------------------------------------------






“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares of voting Stock or Stock
Equivalents as to have more than 50% of the ordinary voting power for the
election of directors or other managers of such corporation, partnership,
limited liability company or other entity. Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of the Borrower.
“Subsidiary Guaranty” means each Subsidiary Guaranty executed and delivered by a
Subsidiary in favor of the Agent pursuant to Section 6.7 (to be based on the
guaranty provisions of the Guarantee and Pledge Agreement, without the
limitation on recourse set forth therein), in form and substance satisfactory to
the Agent and the Lender.
“Subsidiary Security Agreement” means the Security Agreement, dated as of
February 28, 2013, made by Wellstat Management LLC, a Delaware limited liability
company, Wellstat Biologics LLC, a Delaware limited liability company, Wellstat
Therapeutics LLC, a Delaware limited liability company, Wellstat Ophthalmics
LLC, a Delaware limited liability company, Wellstat Vaccines LLC, a Delaware
limited liability company, Wellstat Immunotherapeutics LLC, a Delaware limited
liability company, and Hyperion Catalysis International, Inc., a California
corporation, in favor of the Agent, and governed by the laws of the State of New
York, as amended, restated or otherwise modified from time to time in accordance
with the terms hereof and thereof.
“Surviving Debt” means the loans in the aggregate principal amount of * * * as
of September 30, 2012 owed by the Borrower to Samuel and Nadine Wohlstadter.
“Surviving Debt Subordination Agreement and Acknowledgment” means the
Subordination Acknowledgment and Agreement dated as of the Closing Date
delivered by each of the Holders to the Borrower in form and substance
acceptable to the Borrower.
“Taxes” has the meaning set forth in Section 3.1(a).
“Tax Returns” has the meaning set forth in Section 5.12.
“Third Party” means any Person other than the Borrower, Lender and Agent.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Applicable Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers and, in each case,
all goodwill associated therewith, all registrations and recordations thereof
and all applications in connection therewith.

13

--------------------------------------------------------------------------------






“UCC” means the Uniform Commercial Code as in effect in from time to time in the
State of New York.
“Wholly-Owned Subsidiary” means, as to any Subsidiary, all of the Stock and
Stock Equivalents of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by the Borrower and/or another Wholly-Owned
Subsidiary of the Borrower.


1.2.Interpretation. In the case of this Agreement and each other Loan Document,
(a) the meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms; (b) Annex, Exhibit, Schedule and Section
references in each Loan Document are to the particular Annex, Exhibit, Schedule
and Section of such Loan Document unless otherwise specified; (c) the term
“including” is not limiting and means “including but not limited to”; (d) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and (g)
this Agreement and the other Loan Documents are the result of negotiations among
and have been reviewed by counsel to the Agent, the Borrower, the Lender and the
other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against the Agent or the Lender merely
because of the Agent’s or the Lender’s involvement in their preparation. Any
reference in any Loan Document to a Permitted Lien is not intended to
subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.


Section 2.
Credit Facilities.



2.1.Loans.


2.1.1.Loans. On the terms and subject to the conditions of this Agreement, the
Lender previously agreed to lend to the Borrower on the Closing Date the entire
amount of its Commitment, after which the Commitment was terminated. After the
Closing Date, the Lender agreed to make certain cash advances to the Borrower in
installments to meet certain cash needs reflected in an operating budget
previously delivered to the Agent.


2.1.2.General. No portion of any Loan may be re-borrowed once repaid. The
proceeds of the Initial Term Loan shall be used to repay and terminate the
Existing Obligations in full concurrently with the incurrence of the Initial
Term Loan and for development of the Borrower’s Intellectual Property rights,
products and businesses in accordance with the Borrower’s business activities as
set forth in Section 7.9, in each case in accordance with the Loan Documents and
Applicable Law.

14

--------------------------------------------------------------------------------








2.2.Loan Accounting.


2.2.1.Recordkeeping. The Agent, on behalf of the Lender, shall record in its
records the date and amount of any Loan made by the Lender, each interest
payment paid in kind, accrued interest and each repayment of principal or
interest thereon. The aggregate unpaid principal amount so recorded shall be
rebuttably presumptive evidence of the principal amount of Loans owing and
unpaid. The failure to so record any such amount or any error in so recording
any such amount shall not, however, limit or otherwise affect the Obligations of
the Borrower hereunder or under any Note to repay the principal amount of the
Loans hereunder, together with all interest accruing thereon.


2.2.2.Notes. At the request of the Lender, the Loans shall be evidenced by one
or more Notes, with appropriate insertions, payable to the order of the Lender
in a face principal amount equal to the Loans and payable in such amounts and on
such dates as are set forth herein.


2.3.Interest.


2.3.1.Interest Rate. The Borrower promises to pay interest on the unpaid
principal amount of the Loans for the period commencing on the Closing Date
until the Loans have been Paid in Full at a rate payable in cash or in kind, at
the election of the Borrower, per annum equal to 5.00%. The foregoing
notwithstanding, (i) at any time an Event of Default exists, if requested by the
Agent or the Lender, the interest rate then applicable to the Loans shall be
increased by * * * percent (* * *) per annum (any such increased rate, the
“Default Rate”), (ii) any such increase may thereafter be rescinded by the
Lender, and (iii) upon the occurrence of an Event of Default under Section 8.1.1
or 8.1.3, any such increase described in the foregoing clause (i) shall occur
automatically. In the event that the Obligations are not Paid in Full as of the
Maturity Date, or in the event that the Obligations shall be declared or shall
become due and payable pursuant to Section 8.2, the Obligations shall bear
interest subsequent thereto at the Default Rate and such interest shall be
payable in cash on demand. In no event shall interest or other amounts payable
by the Borrower to the Lender hereunder exceed the maximum rate permitted under
Applicable Law, and if any such provision of this Agreement is in contravention
of any such law, (x) any amounts paid hereunder shall be deemed to be and shall
be applied against the principal amount of the Obligations to the extent
necessary such that the amounts paid hereunder do not exceed the maximum rate
under Applicable Law and (y) such provision shall otherwise be deemed modified
as necessary to limit such amounts paid to the maximum rate permitted under
Applicable Law.


2.3.2.Interest Payments. Interest accrued on any Loan during the period from the
Closing Date until the Maturity Date shall accrue and be payable in cash or in
kind, at the election of the Borrower, quarterly on each March 31, June 30,
September 30 and December 31, in arrears, and, to the extent not paid in
advance, upon a prepayment of the Loans in accordance with Section 2.4 and at
maturity, in each such case, in cash. After maturity and at any time an Event of
Default exists, all accrued interest on the Loans shall be payable in cash on
demand at the rates specified in Section 2.3.1.

15

--------------------------------------------------------------------------------








2.3.3.Computation of Interest. Interest shall be computed for the actual number
of days elapsed on the basis of a year of 360 days consisting of twelve 30-day
months.


2.4.Prepayment.


2.4.1.Voluntary Prepayment. The Borrower may, on at least three (3) Business
Days’ prior written notice to the Agent, not later than 12:00 noon New York City
time on such day, prepay the Loans in full, provided that the amount so prepaid
as of the date of prepayment is equal to the Applicable IRR Amount.


2.4.2.Payments in Respect of the Assigned Interests. Commencing upon
Commercialization, the Borrower shall pay to the Lender the Assigned Interests
in respect of Net Revenues earned during the immediately preceding month
concurrently with the delivery of each Monthly Net Revenue Report in the amount
set forth thereon, until the Maturity Date.


2.5.Payment Upon Maturity. The Loans shall be Paid in Full on the Maturity Date
by and upon payment in full of the Applicable IRR Amount. The parties hereto
agree that the amounts payable hereunder in respect of the Applicable IRR Amount
are a reasonable calculation of the parties’ expected return to the Lender
arising out of the transactions described herein, and, in the case of a
prepayment of the Loans, foregone returns, and agree that the payment of such
amounts constitute consideration pursuant to this Agreement that the parties
agree is fair and reasonable.


2.6.Making of Payments. All payments on the Loans in accordance with this
Agreement, including any payment in respect of the Applicable IRR Amount and all
payments of fees and expenses, shall be made by the Borrower to the Agent
without setoff, recoupment or counterclaim and in immediately available funds,
in United States Dollars, by wire transfer to the account of the Agent set forth
on Annex II or as otherwise specified by the Agent, in any case, not later than
1:00 p.m. New York City time on the date due, and funds received after that hour
shall be deemed to have been received by the Agent on the following Business
Day. The Agent shall promptly remit to the Lender all payments received in
collected funds by the Agent for the account of such Lender.


2.7.Application of Payments and Proceeds. Any payment by the Borrower hereunder
shall be in respect of the Payment in Full of the Obligations; in the event that
the Agent shall consent to any partial prepayment hereunder the proceeds of such
partial prepayment shall be applied to such Obligations as the Agent shall
determine in its sole discretion.


2.8.Payment Dates. If any payment of principal of or interest on a Loan, or of
any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.


2.9.Set-off. The Borrower agrees that the Agent and the Lender and its
Affiliates have all rights of set-off and bankers’ lien provided by Applicable
Law, and in addition thereto, the Borrower agrees that at any time an Event of
Default has occurred and is continuing, the Agent and the Lender may apply to
the payment of any Obligations of the Borrower hereunder, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of the Borrower
then or thereafter maintained with the Agent or such Lender.

16

--------------------------------------------------------------------------------




2.10.Currency Matters. All amounts payable under this Agreement and the other
Loan Documents to the Agent and the Lender shall be payable in Dollars.


Section 3.
Yield Protection.



3.1.Taxes.


(a)Except as otherwise provided in this Section 3.1, all payments of principal
and interest on the Loans and all other amounts payable under any Loan Document
shall be made free and clear of and without deduction or withholding for any
present or future income, excise, stamp, documentary, property or franchise
taxes or other taxes, fees, duties, levies, withholdings or other charges of any
nature whatsoever imposed by any taxing authority, including any interest,
additions to tax or penalties applicable thereto (“Taxes”), excluding taxes
imposed on or measured by the Lender’s net income by the jurisdiction under
which the Lender is organized or conducts business (other than business arising
from the Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction with respect to the Loans or
pursuant to or enforced any Loan Document (collectively, “Excluded Taxes” and
all such non-Excluded Taxes, “Non-Excluded Taxes”)). If any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any Applicable Law (as determined in the good
faith reasonable discretion of the Borrower or the Agent), rule or regulation,
then the Borrower shall: (i) timely pay directly to the relevant taxing
authority the full amount required to be so withheld or deducted; (ii) within
thirty (30) days after the date of any such payment of Taxes, forward to the
Agent an official receipt or other documentation satisfactory to the Agent
evidencing such payment to such authority; and (iii) in the case of Non-Excluded
Taxes, pay to the Agent for the account of the Lender such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Lender will equal the full amount the Lender would have received had no such
withholding or deduction (including withholdings and deductions applicable to
any additional sums payable under this Section 3.1) been required.


(b)the Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Agent timely reimburse
it for the payment of, any Other Taxes.


(c)The Borrower shall reimburse and indemnify, within 10 days after receipt of
demand therefor (with copy to the Agent), the Agent and the Lender for all
Non-Excluded Taxes and Other Taxes (including any additional Taxes imposed by
any jurisdiction on amounts payable under this Section 3.1) paid by the Agent or
the Lender, or required to be withheld or deducted from a

17

--------------------------------------------------------------------------------




payment to the Agent or the Lender, and any liabilities arising therefrom or
with respect thereto (including any penalty, interest or expense), whether or
not such Taxes were correctly or legally asserted. A certificate of the Agent or
the Lender (or of the Agent on behalf of the Lender) claiming any compensation
under this clause (c), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to the Agent, shall be conclusive, binding
and final for all purposes, absent manifest error.
The provisions of this Section 3.1 shall survive the termination of this
Agreement and repayment of all Obligations.


3.2.Increased Cost.


(a)If, after the Closing Date, the adoption or taking effect of, or any change
in, any Applicable Law, rule, regulation or treaty, or any change in the
interpretation or administration of any Applicable Law, rule, regulation or
treaty by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request, rule, guideline or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency: (i) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the FRB), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by the Lender; (ii) subject the
Lender or the Agent to any Taxes (other than Taxes indemnified pursuant to
Section 3.1); or (iii) shall impose on the Lender any other condition affecting
its Loans, its Note or its obligation to make the Loans; and the result of
anything described in clauses (i) through (iii) above is to increase the cost to
(or to impose a cost on) such Lender of making or maintaining its Loans, or to
reduce the amount of any sum received or receivable by such Lender under this
Agreement or under its Note with respect thereto, then, upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Agent), the Borrower shall pay directly
to the Lender such additional amount as will compensate the Lender for such
increased cost or such reduction.
(b)If the Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any Applicable Law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by the Lender or any
Person controlling the Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on the Lender’s or such controlling Person’s capital as a consequence of
such Lender’s Commitments hereunder to a level below that which the Lender or
such controlling Person could have achieved but for such change, adoption,

18

--------------------------------------------------------------------------------




phase-in or compliance (taking into consideration the Lender’s or such
controlling Person’s policies with respect to capital adequacy) by an amount
deemed by the Lender or such controlling Person to be material, then from time
to time, upon demand by the Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrower shall pay to the Lender such additional amount as will
compensate the Lender or such controlling Person for such reduction.


(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.


3.3.Mitigation of Circumstances.
The Lender shall promptly notify the Borrower and the Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, any obligation by the
Borrower to pay any amount pursuant to Section 3.1 or 3.2; provided, that this
Section 3.3 shall not apply to, or operate to prevent, any assignment of the
Loans and the rights and obligations of the Lender pursuant to Section 10.13.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
the Lender in connection with this Section 3.3.


3.4.Conclusiveness of Statements; Survival. Determinations and statements of the
Lender pursuant to Sections 3.1 or 3.2 shall be conclusive absent demonstrable
error provided that the Lender or the Agent provides the Borrower with written
notification of such determinations and statements. The Lender may use
reasonable averaging and attribution methods in determining compensation under
Sections 3.1 or 3.2 and the provisions of such Sections shall survive repayment
of the Loans, cancellation of the Notes and termination of this Agreement.


Section 4.
Conditions Precedent.



4.1.Loans. This Agreement shall become effective upon satisfaction of the
following conditions precedent, each of which shall be satisfactory in all
respects to the Agent and the Lender:


4.1.1.Delivery of Loan Documents. The Borrower shall have delivered the
following documents in form and substance satisfactory to the Agent (and, as
applicable, duly

19

--------------------------------------------------------------------------------




executed by all Persons named as parties thereto and dated the Effective Date or
an earlier date satisfactory to the Agent):


(a)Agreement. This Agreement.


(b)Notes. A Note in respect of the Loans.


(c)Collateral Documents. The Borrower Security Agreement, the Subsidiary
Security Agreement, the Guarantee and Pledge Agreement, all other Collateral
Documents, and all instruments, documents, certificates and agreements executed
or delivered pursuant thereto (including Intellectual Property assignments and
pledged equity and limited liability company interests in the Borrower and the
Borrower’s Subsidiaries, if any, with undated irrevocable transfer powers
executed in blank), in each case, executed and delivered by the Holders, each
Loan Party and each other Person named as a party thereto.


(d)Financing Statements. Properly completed Uniform Commercial Code financing
statements and other filings and documents required by law or the Loan Documents
to provide the Agent perfected Liens (subject only to Permitted Liens) in the
Collateral.


(e)Lien Searches. Copies of Uniform Commercial Code search reports listing all
effective financing statements or equivalent filings filed against the Holders
or any Loan Party, with copies of such financing statements and filings; and
copies of Patent, Trademark, Copyright and Internet Domain Name search reports
in material jurisdictions listing all effective collateral assignments in
respect of such Intellectual Property filed with respect to any Loan Party, with
copies of such collateral assignment documentation.


(f)Authorization Documents. For each Loan Party, such Person’s (i) charter (or
similar formation document), certified by the appropriate Governmental Authority
(as applicable) in its jurisdiction of incorporation (or formation), (ii) good
standing certificates in its jurisdiction of incorporation (or formation) and in
each other jurisdiction requested by the Agent or the Lender, (iii) limited
liability company agreement, partnership agreement, bylaws (and similar
governing document) (as applicable), (iv) resolutions of its board of directors
(or similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby, and (v) signature and incumbency certificates
of its directors and/or officers executing any of the Loan Documents, all
certified by its secretary or an assistant secretary (or similar officer) as
being in full force and effect without modification.


(g)Opinions of Counsel. Opinions of counsel for each Loan Party, in form and
substance requested by the Agent.

20

--------------------------------------------------------------------------------






(h)Insurance. Certificates or other evidence of insurance in effect as required
by Section 6.3(b), with endorsements naming the Agent as lenders’ loss payee
and/or additional insured, as applicable.


(i)Second Lien Loan Documents. Evidence that the Second Lien Loan Documents
(including, without limitation, the Intercreditor Agreement) have been executed
and delivered in form and substance satisfactory to Agent and Lender in the sole
discretion of the Agent and Lender and that the financing contemplated therein
has been provided thereunder.


(j)Other Documents. Such other certificates, documents and agreements that may
be listed on the closing checklist provided by the Agent to the Borrower or as
the Agent or the Lender may request.


4.1.2.Payment of Fees, Expenses and Existing Obligations. The Borrower shall
have paid, on or prior to the Effective Date, (i) all fees and expenses
(including, without limitation, any legal fees and expenses incurred by the
Agent and Lender) owing and payable to the Agent and the Lender as of the
Effective Date by including such fees and expenses as additional advances by the
Lender to the Borrower in the calculation of the Reset Amount, (ii) subject to
Section 10.3 and without duplication, all fees, expenses and other amounts
payable set forth herein and costs and expenses incurred by the Agent and the
Lender in connection with the transactions contemplated hereby which are
required to be paid by the Borrower and (iii) all Existing Obligations, and
shall provide evidence acceptable to the Agent of each of the foregoing.


4.1.3.Representations and Warranties. Each representation and warranty by each
Loan Party contained herein or by the Holders and each Loan Party in any other
Loan Document to which the Holders or such Loan Party is a party, shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the Effective Date.


4.1.4.No Default. Except as set forth on Schedule 5.6, no Default or Event of
Default shall have occurred and be continuing.


4.1.5.No Material Adverse Change. Except as set forth on Schedule 5.6, since
December 31, 2012, there has been no event or occurrence that has or could
reasonably be expected to result in a Material Adverse Effect.


4.1.6.Surviving Debt Subordination Agreement and Acknowledgment. The Holders
shall have executed and delivered to the Agent the Surviving Debt Subordination
Agreement and Acknowledgment pursuant to which the Holders shall agree and
acknowledge that the Surviving Debt is subordinated to the Obligations as set
forth therein.


4.1.7.Execution and Delivery of Letter Agreement. The Borrower shall have
executed and delivered a letter agreement to the Agent (the “Letter Agreement”)
containing, among other items, certain representations and warranties regarding
its Intellectual Property, on terms and conditions acceptable to the Lender and
Agent.

21

--------------------------------------------------------------------------------








4.1.8.Control Agreements. The Loan Parties shall deliver to the Agent a deposit
account or securities account, as applicable, Control Agreement for each deposit
account and securities account maintained by any Loan Party (other than zero
balance payroll and similar accounts), in form and substance satisfactory to the
Agent.


4.1.9.Cash Contributions. The Agent and the Lender shall have received evidence
that the Borrower shall have received an aggregate minimum amount of $15,000,000
in cash in a deposit account subject to a Control Agreement.


Section 5.
Representations and Warranties.

To induce the Agent and the Lender to enter into this Agreement and to induce
the Lender to advance the Loans hereunder, the Borrower represents and warrants
to the Agent and the Lender that each of the following are, and after giving
effect to the borrowing of the Loans, will be, true, correct and complete:


5.1.Organization. The Borrower is a limited liability company validly existing
and in good standing under the laws of the State of Delaware; and each other
Loan Party is validly existing and in good standing (as applicable) under the
laws of the jurisdiction of its organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.


5.2.Authorization; No Conflict. Each of the Borrower and each other Loan Party
is duly authorized to execute and deliver each Loan Document to which it is a
party, the Borrower is duly authorized to borrow monies hereunder, the granting
of the security interests pursuant to the Collateral Documents is within the
corporate purposes of the Borrower and each other Loan Party party thereto, and
the Borrower and each other Loan Party is duly authorized to perform its
Obligations under each Loan Document to which it is a party. The execution,
delivery and performance by the Borrower of this Agreement and by each of the
Holders, the Borrower and each Loan Party of each Loan Document to which it is a
party, and the borrowings by the Borrower hereunder, do not and will not (a)
require any consent or approval of any Governmental Authority (other than (i)
any consent or approval which has been obtained and is in full force and effect
and (ii) recordings and filings in connection with the Liens granted to the
Agent under the Collateral Documents), (b) conflict with (i) any provision of
Applicable Law, (ii) the charter, by-laws, limited liability company agreement,
partnership agreement or other organizational documents of any Loan Party or
(iii) any agreement, indenture, instrument or other document, or any judgment,
order or decree, which is binding upon the Holders or any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of the Holders, the Borrower or any other
Loan Party (other than Liens in favor of the Agent created pursuant to the
Collateral Documents).


5.3.Validity; Binding Nature. Each of this Agreement and each other Loan
Document to which the Holders, the Borrower or any other Loan Party is a party
is the legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with

22

--------------------------------------------------------------------------------




its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.


5.4.Financial Condition. The unaudited consolidated financial statements of the
Borrower and its Subsidiaries (presented on a consolidated basis) as at December
31, 2012, together with the unaudited consolidated financial statements of the
Borrower and its Subsidiaries (presented on a consolidated basis) as at June 30,
2013 (“Current Financial Statements”) have been prepared on a cash/tax
accounting basis and present fairly the consolidated financial condition of such
Persons as at such dates and the results of their operations for the periods
then ended. As of the Effective Date, the Borrower and its Subsidiaries have no
liabilities other than as set forth on the foregoing financial statements other
than trade payables and compensation costs incurred in the ordinary course of
business.


5.5.No Material Adverse Change. Except as set forth on Schedule 5.6, since
December 31, 2012, there has been no event or occurrence that has or could
reasonably be expected to result in a Material Adverse Effect.


5.6.Litigation. Except as set forth on Schedule 5.6, no litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Holders or any Loan Party’s knowledge,
threatened, against the Holders or any Loan Party or any of their respective
properties which (i) purport to affect or pertain to this Agreement, any other
Loan Document or any of the transactions contemplated hereby or (ii) could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No injunction, writ, temporary restraining order or any
order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement, any other Loan Document, or directing that the transactions provided
for herein not be consummated as herein provided. As of the Effective Date,
neither the Holders nor any Loan Party is the subject of an audit or, to the
Holders and each Loan Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any requirement of law.


5.7.Ownership of Properties; Liens. There are no Liens on the Collateral other
than those granted in favor of the Agent to secure the Obligations and Permitted
Liens. Each of the Borrower and each other Loan Party owns good and, in the case
of real property, marketable, title to all of its properties and assets, real
and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
Intellectual Property), and the Holders hold 100% of the Capital Stock of the
Borrower free and clear of all Liens, charges and claims except as permitted by
Section 7.2. As of the Effective Date, Schedule 5.7 lists all of the real
property owned, leased, subleased or otherwise owned or occupied by any Loan
Party.


5.8.Capitalization; Subsidiaries.


(a)Equity Interests. As of the Effective Date, the Borrower has no Subsidiaries
and does not hold any Capital Stock of any other Person. All

23

--------------------------------------------------------------------------------




Stock and Stock Equivalents of each Loan Party are duly and validly issued and,
in the case of each entity that is a corporation, are fully paid and
non-assessable, and, other than the Stock and Stock Equivalents of the Borrower,
are owned by the Borrower, directly or indirectly through Wholly-Owned
Subsidiaries. The Holders and each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Stock and Stock Equivalents
pledged by it to the Agent under the Collateral Documents, free of any and all
Liens, rights or claims of other persons, except the security interest created
by the Collateral Documents, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Stock and Stock Equivalents. As of
the Effective Date, no Loan Party is engaged in any joint venture with any other
Person.


(b)No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Agent in any Stock and Stock Equivalents pledged to the Agent for the
benefit of the Lender under the Collateral Documents or the exercise by the
Agent of the voting or other rights provided for in the Collateral Documents or
the exercise of remedies in respect thereof.


5.9.Pension Plans. No Loan Parties have any liability under ERISA and no Loan
Party sponsors any “pension plan” or has any liability subject to Title IV of
ERISA.


5.10.Compliance with Law; Investment Company Act; Other Regulated Entities.
Except as set out in Schedule 5.10, the Borrower and each other Loan Party
possesses all necessary authorizations, permits, licenses and approvals from all
Governmental Authorities in order to conduct their respective businesses as
presently conducted. All business and operations of the Borrower and each other
Loan Party complies with all applicable federal, state and local laws and
regulations, except where the failure so to comply could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any
other Loan Party is operating any aspect of its business under any agreement,
settlement, order or other arrangement with any Governmental Authority. Neither
the Borrower nor any other Loan Party is an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company”, within the meaning of the Investment Company Act of 1940. None of any
Loan Party, any Person controlling any Loan Party, or any Subsidiary of any Loan
Party, is subject to regulation under any Federal or state statute, rule or
regulation limiting its ability to incur Debt, pledge its assets or perform its
Obligations under the Loan Documents.


5.11.Margin Stock. Neither the Borrower nor any Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No portion of the
Obligations is secured directly or indirectly by Margin Stock.

24

--------------------------------------------------------------------------------








5.12.Taxes. Each of the Borrower and each other Loan Party has filed all
federal, and all other material state, provincial, local and foreign income,
sales, goods and services, harmonized sales and franchise and other tax returns,
reports and statements (collectively, the “Tax Returns”) with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are or
were required to be filed. All such Tax Returns are true and correct in all
material respects. All Taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
liability may be added thereto for non-payment thereof, except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party, as applicable. As of the Effective Date, no Tax Return is under audit or
examination by any Governmental Authority and no notice of such an audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
the each Loan Party, as applicable, from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been timely paid to the respective Governmental Authorities. No Loan Party has
been a member of an affiliated, combined or unitary group other than the group
of which the Holders or a Loan Party is the common parent or has liability for
Taxes of any other person.


5.13.Solvency. On the Effective Date, and both immediately before and after
giving effect to (a) the Loans made on or prior to the date this representation
and warranty is made or remade, (b) the disbursement of proceeds of such Loans,
and (c) the payment and accrual of all transaction costs in connection with the
foregoing, with respect to the Borrower and each other Loan Party, on a
consolidated basis, (i) the fair value of its assets is greater than the amount
of its liabilities (including disputed, contingent and unliquidated liabilities)
as such value is established and liabilities evaluated, (ii) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(iii) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (iv) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (v) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.


5.14.Environmental Matters. The on-going operations of the Borrower and each
other Loan Party comply in all respects with all Environmental Laws, except such
non-compliance which could not (if enforced in accordance with Applicable Law)
reasonably be expected to result in a Material Adverse Effect. The Borrower and
each other Loan Party have obtained, and maintained in good standing, all
licenses, permits, authorizations and registrations required under any
Environmental Law and necessary for their respective ordinary course operations,
and the Borrower and each other Loan Party are in compliance with all material
terms and conditions thereof, except where the failure to do so could not
reasonably be expected to result in material liability to the Borrower or any
other Loan Party and could not reasonably be expected to result in a Material
Adverse Effect. None of the Borrower, any other Loan Party or any of their
respective properties or operations is subject to any outstanding written order
from or agreement with any federal, state or local Governmental Authority, nor
subject to any judicial

25

--------------------------------------------------------------------------------




or docketed administrative proceeding, nor subject to any indemnification
agreement or other contractual obligation, respecting any Environmental Law,
Environmental Claim or Hazardous Substance. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, or
arising from operations prior to the Effective Date, of the Borrower or any
other Loan Party that could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any other Loan Party has any
underground or above ground storage tanks that are not properly registered or
permitted under applicable Environmental Laws or that are leaking or disposing
of Hazardous Substances.


5.15.Insurance. The Borrower and each other Loan Party and their respective
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or such other Loan Party operates. A true and complete listing of such
insurance as of the Effective Date, including issuers, coverages and
deductibles, is set forth on Schedule 5.15.


5.16.Information. All information heretofore or contemporaneously herewith
furnished in writing by the Holders, the Borrower or any other Loan Party to the
Agent or the Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Holders, the Borrower or any Loan Party to the
Agent or the Lender pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Agent and the Lender that any projections and forecasts provided by the
Borrower are based on good faith estimates and assumptions believed by the
Borrower to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may differ from projected or forecasted results).


5.17.Intellectual Property. Each Loan Party owns, or is licensed or otherwise
has the right to use, all Intellectual Property necessary to conduct its
business as currently conducted except for such Intellectual Property the
failure of which to own or have a license or other right to use would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Loan Party, (a) the conduct
and operations of the businesses of each Loan Party do not, and the anticipated
products and Intellectual Property applications of the Loan Parties will not,
infringe upon, misappropriate, dilute or violate any Intellectual Property owned
by any other Person and (b) no other Person has contested any right, title or
interest of any Loan Party in any Intellectual Property or any anticipated
products and applications derived or expected to be derived therefrom, other
than, in each case, as cannot reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. The Intellectual Property of the Loan
Parties is sufficient, and conveys adequate rights, title and interests, for the
Borrower and other Loan Parties to develop and commercialize its anticipated
products and Intellectual Property applications.

26

--------------------------------------------------------------------------------








5.18.Labor Matters. Except as set forth on Schedule 5.18, neither the Borrower
nor any other Loan Party is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving the Borrower or any other Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Borrower and the other Loan
Parties are not in violation of the Fair Labor Standards Act or any other
Applicable Law, rule or regulation dealing with such matters.


5.19.No Default. Except as set forth on Schedule 5.6, no Loan Party is in
default under or with respect to any contractual obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.


5.20.Foreign Assets Control Regulations and Anti-Money Laundering.


5.20.1.OFAC. Each Loan Party is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”) and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to any of the foregoing. No Loan Party (i) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List, a
Terrorist List or a foreign government that is the target of U.S. economic
sanctions prohibitions such that the entry into, or performance under, this
Agreement or any other Loan Document would be prohibited under U.S. law.


5.20.2.Patriot Act. The Loan Parties and each of their Affiliates are in
compliance with (a) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (b) the Patriot Act. No part of the
proceeds of any Loans will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.


Section 6.
Affirmative Covenants.

Until all Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, the
Borrower agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:


6.1.Information. Furnish to the Agent and the Lender:

27

--------------------------------------------------------------------------------








6.1.1.Annual Report. Promptly when available and in any event within 90 days of
the end of each Fiscal Year of the Borrower beginning with the Fiscal Year ended
December 31, 2013, the unaudited consolidated financial statements of the
Borrower and the Subsidiaries as at the end of such Fiscal Year prepared, (i) if
Commercialization has not occurred as of the last day of such period, on a basis
consistent with the Current Financial Statements or (ii) if Commercialization
has occurred as of the last day of such period, on a basis consistent with GAAP.


6.1.2.Quarterly Reports. Commencing with respect to the third Fiscal Quarter of
2013, promptly when available and in any event within 45 days of the end of such
Fiscal Quarter and each subsequent Fiscal Quarter, consolidated balance sheets
of the Borrower and its Subsidiaries as of the end of such fiscal quarter,
together with consolidated financial statements for such period prepared, (i) if
Commercialization has not occurred as of the last day of such period, on a basis
consistent with the Current Financial Statements or (ii) if Commercialization
has occurred as of the last day of such period, on a basis consistent with GAAP,
and a management discussion and analysis relating to such information in
reasonable detail, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year, certified by the chief financial officer (or similar titled
officer) of the Borrower.


6.1.3.Monthly Reports. As soon as available, but in any event not more than ten
(10) calendar days after the end of each month, deliver (i) a consolidated
balance sheet of the Borrower and its subsidiaries as at the end of such month,
and the related consolidated statements of income or operations for such month
and the entire period commencing on the Effective Date through the date of
delivery of such statements, setting forth in each case in comparative form the
actual figures and the most recently delivered operating budget and a variance
report, all in reasonable detail, certified by an officer of the Borrower as
fairly presenting the financial condition, results of operations and cash flows
of the Borrower and its subsidiaries in accordance with the standards of
preparation set forth in the Loan Documents, and (ii) if requested by the Agent
in its sole discretion, a management discussion and analysis of financial
condition and results of operations, discussing and analyzing the results of
operations for the Borrower and its subsidiaries for such month.


6.1.4.Compliance Certificate. Contemporaneously with the furnishing of the
financial statements required pursuant to Sections 6.1.1 and 6.1.2, a duly
completed Compliance Certificate signed by the chief financial officer (or
similar titled officer) of the Borrower to the effect that such officer has not
become aware of any Event of Default or Default that has occurred and is
continuing or, if there is any such Event of Default, describing it and the
steps, if any, being taken to cure it, and providing such other information as
required thereby.


6.1.5.Monthly Net Revenue Report. Commencing upon Commercialization, and
thereafter promptly when available and in any event within 30 days after the end
of each calendar month, a Monthly Net Revenue Report, together with a
certificate of the Borrower signed by the chief financial officer (or similar
titled officer) of the Borrower certifying that the foregoing report is true,
correct and accurate in all material respects as of such date.

28

--------------------------------------------------------------------------------








6.1.6.Notice of Default; Litigation; ERISA Matters. Promptly upon becoming aware
of any of the following, written notice describing the same and the steps being
taken by the Borrower or the applicable Loan Party affected thereby with respect
thereto:


(a)the occurrence of an Event of Default or a Default;


(b)any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lender which has been instituted or,
to the knowledge of the Borrower, is threatened against the Holders, the
Borrower or any other Loan Party, or to which any of the properties of any
thereof is subject, which could reasonably be expected to have a Material
Adverse Effect;


(c)any cancellation or material change in coverage in any insurance maintained
by the Borrower or any other Loan Party; or


(d)any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim, (ii) the enactment or effectiveness of any
law, rule or regulation, (iii) any violation or noncompliance with any law or
(iv) any breach or non-performance of, or any default under, any contractual
obligation of the Holders or any Loan Party) which could reasonably be expected
to have a Material Adverse Effect.


6.1.7.Reserved.


6.1.8.Budgets. As soon as practicable, and in any event not later than 30 days
after the commencement of each Fiscal Quarter, an annual operating budget of the
Borrower and its Subsidiaries for the relevant Fiscal Year (including quarterly
operating and cash flow budgets) prepared in a manner reasonably satisfactory to
the Agent, accompanied by a certificate of the chief financial officer (or
similar titled officer) of the Borrower to the effect that (a) such budget was
prepared by the Borrower, in good faith, (b) the Borrower has a reasonable basis
for the assumptions contained in such budget and (c) such budget has been
prepared in accordance with such assumptions.


6.1.9.Other Information. Promptly from time to time, such other information
(including any technical progress updates as the Lender or the Agent may
reasonably request, but no more frequently than monthly) concerning the Holders,
the Borrower and any other Loan Party as the Lender or the Agent may reasonably
request.


6.2.Books; Records; Inspections. Keep, and cause the Borrower and each other
Loan Party to keep, its books and records in accordance with sound business
practices sufficient to allow the preparation of financial statements in
accordance with GAAP; permit, and cause the Borrower and each other Loan Party
to permit, the Agent, the Lender, or any representative of the foregoing to
inspect, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), the properties and operations of
the Borrower or such other Loan Party; and permit, and cause the Borrower and
each other Loan Party to permit, at any reasonable time and with reasonable
notice (or at any time without notice if an Event of Default exists), the Agent,
the Lender, or any representative thereof to visit any or

29

--------------------------------------------------------------------------------




all of its offices, to discuss its financial matters with its directors or
officers and its independent auditors, if any (and the Borrower hereby
authorizes such independent auditors, if any, to discuss such financial matters
with the Lender or the Agent or any representative thereof), and to examine
(and, at the expense of the Borrower or the applicable Loan Party, photocopy
extracts from) any of its books or other records; and permit, and cause the
Borrower and each other Loan Party to permit, the Agent, the Lender and their
representatives to inspect, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), the Collateral
and other tangible assets of the Borrower or such Loan Party, to perform
appraisals of the equipment of the Borrower or such Party, and to inspect,
audit, check and make copies of and extracts from the books, records, computer
data, computer programs, journals, orders, receipts, correspondence and other
data relating to any Collateral, including the Assigned Interests for purposes
of or otherwise in connection with conducting a review, audit or appraisal of
such books and records. In the event that the Agent or Lender shall determine
pursuant to any audit of the books and records of the Borrower and its
Subsidiaries conducted pursuant to this Section 6.2 that the aggregate amount
paid to the Lender hereunder during any period covered by such audit is less
than the aggregate amount that was in fact due and payable in respect of such
period the Borrower shall promptly remit the amount of such shortfall to the
Agent together with interest thereon payable at the Default Rate.


6.3.Maintenance of Property; Insurance.


(a)Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Borrower or such other Loan Party in good
working order and condition, ordinary wear and tear excepted, and maintain, and
cause each other Loan Party to maintain, its Intellectual Property in accordance
with the provisions of the Collateral Documents.


(b)Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as shall be required by all laws,
governmental regulations and court decrees and orders applicable to it and such
other insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; provided that in any
event, such insurance shall insure against all risks and liabilities of the type
insured against as of the Closing Date and shall have insured amounts no less
than, and deductibles no higher than, those amounts provided for as of the
Closing Date. Upon request of the Agent or the Lender, the Borrower shall
furnish to the Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Borrower and
each other Loan Party. The Borrower shall cause each issuer of an insurance
policy to provide the Agent with an endorsement (i) showing the Agent as a loss
payee with respect to each policy of property or casualty insurance and naming
the Agent as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days’ notice will be given to the Agent prior
to any cancellation of, or reduction or change in coverage provided by or other
material modification to such policy and (iii) acceptable in all other respects
to the Agent. The Borrower shall execute and deliver to the Agent, upon request
of the Agent, a

30

--------------------------------------------------------------------------------




collateral assignment, in form and substance satisfactory to the Agent, of each
business interruption insurance policy maintained by the Loan Parties.


(c)Unless the Borrower provides the Agent with evidence of the continuing
insurance coverage required by this Agreement, the Agent may purchase insurance
(to the extent of such insurance coverage as shall be required by clause (b)
above) at the Borrower’s expense to protect the Agent’s and the Lender’s
interests in the Collateral. This insurance may, but need not, protect the
Borrower’s and each other Loan Party’s interests. The coverage that the Agent
purchases may, but need not, pay any claim that is made against the Borrower or
any other Loan Party in connection with the Collateral. The Borrower may later
cancel any insurance purchased by the Agent, but only after providing the Agent
with evidence that the Borrower has obtained the insurance coverage required by
this Agreement. If the Agent purchases insurance for the Collateral, as set
forth above, the Borrower will be responsible for the costs of that insurance,
including interest and any other charges that may be imposed with the placement
of the insurance, until the effective date of the cancellation or expiration of
the insurance and the costs of the insurance may be added to the principal
amount of the Loan owing hereunder.


6.4.Compliance with Laws and Contractual Obligations; Payment of Taxes and
Liabilities. Comply, and cause each other Loan Party to comply, in all material
respects with all Applicable Laws, rules, regulations, decrees, orders,
judgments, licenses and permits and all indentures, agreements and other
instruments binding upon it or its property, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect; (b) without
limiting clause (a) above, ensure, and cause each other Loan Party to ensure,
that no person who owns a controlling interest in or otherwise controls a Loan
Party is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by OFAC, Department of the Treasury, and/or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (ii) a person designated under Section 1(b),
(c) or (d) of Executive Order 13224, any related enabling legislation or any
other similar Executive Orders; (c) without limiting clause (a) above, comply
and cause each other Loan Party to comply, with all applicable Bank Secrecy Act
and anti-money laundering laws and regulations; and (d) timely prepare and file
all Federal and all other material Tax Returns required to be filed by
Applicable Law and pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any of its
property, as well as claims of any kind which, if unpaid, could become a Lien on
any of its property; provided that the foregoing shall not require the Borrower
or any other Loan Party to pay any such Tax or charge so long as it shall
promptly contest the validity thereof in good faith by appropriate proceedings
and shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP.


6.5.Maintenance of Existence. Maintain and preserve, and (subject to Section
7.4) cause each other Loan Party to maintain and preserve, (a) its existence and
good standing (as applicable) in the jurisdiction of its organization and (b)
its qualification to do business and good standing (as applicable) in each
jurisdiction where the nature of its business makes such qualification
necessary, other than any such jurisdiction where the failure to be

31

--------------------------------------------------------------------------------




qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.


6.6.Environmental Matters. If any release or disposal of Hazardous Substances
shall occur or shall have occurred on or from any real property or any other
assets of the Borrower or any other Loan Party, cause, or direct the applicable
Loan Party to cause, the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as is
necessary to comply with all Environmental Laws and to preserve the value of
such real property or other assets. Without limiting the generality of the
foregoing, the Borrower shall, and shall cause each other Loan Party to, comply
with each valid Federal or state judicial or administrative order requiring the
performance at any real property by the Borrower or any other Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance. If any violation of any Environmental Law shall occur or shall have
occurred at any real property or any other assets of the Borrower or any other
Loan Party or otherwise in connection with their operations, cause, or direct
the applicable Loan Party to cause, the prompt correction of such violation.


6.7.Further Assurances. Promptly upon request by the Agent, the Holders and the
Loan Parties shall (and, subject to the limitations hereinafter set forth, shall
cause each of their Subsidiaries to) take such additional actions as the Agent
may reasonably require from time to time in order (i) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests, whether now owned or hereafter acquired, covered or intended to be
covered by any of the Collateral Documents, (ii) to perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iii) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and the Lender the
rights granted or now or hereafter intended to be granted to the Agent and the
Lender under any Loan Document or under any other document executed in
connection therewith. Without limiting the generality of the foregoing and
except as otherwise approved in writing by the Lender, the Loan Parties shall
cause each of their Subsidiaries (including any Subsidiary formed or acquired
after the Closing Date) to guaranty the Obligations and cause each such
Subsidiary to grant to the Agent, for the benefit of the Agent and the Lender, a
security interest in, subject to the limitations hereinafter set forth, all of
such Subsidiary’s property to secure such guaranty, in each case pursuant to the
execution and delivery of a Subsidiary Guaranty and a joinder to the Borrower
Security Agreement and such other documents as may be reasonably requested, each
in form and substance reasonably satisfactory to the Agent. Furthermore and
except as otherwise approved in writing by the Lender, the Borrower shall, and
shall cause each of its Subsidiaries (except Inactive Subsidiaries) to, pledge
all of the Stock and Stock Equivalents of each of its Subsidiaries to the Agent
for the benefit of the Agent and the Lender, to secure the Obligations, in each
case pursuant to documents in form and substance reasonably satisfactory to the
Agent. In connection with each pledge of Capital Stock, the Holders, the
Borrower and each Subsidiary shall deliver, or cause to be delivered, to the
Agent, irrevocable proxies and stock powers and/or assignments, as applicable,
duly executed in blank, in each case pursuant to documents in form and substance
reasonably satisfactory to the Agent. In the event that any Capital Stock of the
Borrower shall be transferred to any new Holder the Borrower shall cause such
Holder to execute and deliver a Guarantee and Pledge Agreement to the Agent
prior to or concurrently with such transfer. The Borrower and each Loan Party
shall be under an ongoing obligation to use commercially

32

--------------------------------------------------------------------------------




reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, bailee in possession of any Collateral with respect to
each location where any Collateral is stored or located, which Collateral Access
Agreement shall be in form and substance reasonably satisfactory to the Agent.
Without limiting the requirements of the Collateral Documents, in the event that
any Loan Party shall acquire, develop, or otherwise obtain, register or seek to
register any Patent, Copyright, Trademark, or other Intellectual Property with
any Governmental Authority, or obtain, register or seek to register any
application for, or license in respect of, any of the foregoing, the Borrower
shall notify the Agent thereof within five (5) Business Days and shall promptly
thereafter execute and deliver to the Agent, for the benefit of Lender, such
Intellectual Property Assignments, other Collateral Documents or other documents
as the Agent may request in order to secure and perfect the security interest in
respect of such Intellectual Property.


6.8.Assigned Interests Payments. In the event of Commercialization, it shall
remit to the Lender amounts pursuant to Section 2.4.2.


6.9.Chief Restructuring Officer. The Borrower shall appoint and continuously
employ a Chief Restructuring Officer (the “CRO”) acceptable to Agent in its sole
discretion. The CRO shall be duly appointed and given sole authority with
respect to the disbursement of all funds of the Borrower, including the
Borrower’s operating cash flow, cash contributions set forth in Section 4.1.9
and advances made by Agent or Lender to Borrower. The CRO shall have sole
authority to transfer any cash or sums in any of the Borrower’s accounts and
shall be authorized by the Borrower to openly and honestly communicate all
material information about its assets, liabilities, compliance with obligations
under the Loan Documents and operational and financial performance to the Agent
and its representatives.


6.10.Sale of Hyperion. Within five (5) Business Days after the consummation of
any sale transaction with respect to Hyperion, Borrower shall (i) deposit not
less than * * * from the proceeds of such sale transaction into a deposit
account of the Borrower (such deposit account shall be subject to a Control
Agreement) and (ii) shall pay, or cause Hyperion to pay, to Lender the amount of
* * * owing by Hyperion to Lender for Lender’s own account.


6.11.BioVeris. * * *


Section 7.
Negative Covenants.



Until the Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) are Paid in Full, the
Borrower agrees that, unless at any time the Lender shall otherwise expressly
consent in writing, it will:


7.1.Debt. Not, and not suffer or permit any Loan Party to, create, incur, assume
or suffer to exist any Debt, except for the following Debt of the Borrower
and/or Loan Party Subsidiaries:


(a)Obligations under this Agreement and the other Loan Documents;

33

--------------------------------------------------------------------------------








(b)Debt that is unsecured or secured by Liens permitted by Section 7.2(d);
provided that the aggregate principal amount of all such Debt at any time
outstanding shall not exceed $50,000;


(c)Debt of the Borrower to any Loan Party that is a Wholly-Owned Subsidiary of
the Borrower or Debt of any Loan Party that is a Wholly-Owned Subsidiary of the
Borrower to the Borrower or another Loan Party that is a Wholly-Owned Subsidiary
of the Borrower; provided that all such Debt shall be evidenced by a global
intercompany demand note in form and substance satisfactory to the Agent and
pledged and delivered to the Agent pursuant to the applicable Collateral
Document as additional collateral security for the Obligations, and the
obligations under such demand note shall be subordinated to the Obligations
hereunder in a manner satisfactory to the Agent;


(d)Debt described on Schedule 7.1 as of the Closing Date, and any Permitted
Refinancing thereof;


(e)Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 7.4;


(f)Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within two
(2) Business Days of notice to the Borrower or the relevant Subsidiary of its
incurrence;


(g)Debt incurred in connection with the financing of insurance premiums in the
ordinary course of business;


(h)guaranties by the Borrower of the Debt of any Loan Party that is a
Wholly-Owned Subsidiary of the Borrower or guaranties by any Subsidiary thereof
of the Debt of the Borrower in each case so long as such Debt is otherwise
permitted under Section 7.1(a) or (b); and


(i)Second Lien Debt, and any Permitted Refinancing acceptable to the Agent
thereof.


7.2.Liens. Not, and not suffer or permit any Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:


(a)Liens for Taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being diligently contested in good faith
by appropriate proceedings and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;

34

--------------------------------------------------------------------------------








(b)Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, customs brokers, landlords and materialmen
and other similar Liens imposed by law and (ii) Liens consisting of pledges or
deposits incurred in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being diligently contested in good faith by
appropriate proceedings and not involving any deposits or advances or borrowed
money or the deferred purchase price of property or services and, in each case,
for which it maintains adequate reserves in accordance with GAAP and the
execution or other enforcement of which is effectively stayed;


(c)Liens described on Schedule 7.2 as of the Closing Date;


(d)(i) Liens arising in connection with Capital Leases (and attaching only to
the property being leased), and (ii) Liens that constitute purchase money
security interests on any property securing debt incurred for the purpose of
financing all or any part of the cost of acquiring such property, in each case
permitted by Section 7.1(b); provided that any such Lien attaches to such
property within 60 days of the acquisition thereof and attaches solely to the
property so acquired;


(e)attachments, appeal bonds, judgments and other similar Liens, in connection
with judgments the existence of which do not constitute an Event of Default;


(f)easements, encroachments, rights of way, leases, subleases, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the
Borrower or any Subsidiary;


(g)any interest or title of a lessor or sublessor under any lease (other than a
Capital Lease) or of a licensor or sublicensor under any license, in each case
permitted by this Agreement;


(h)Liens arising from precautionary uniform commercial code financing statements
filed under any lease (other than a Capital Lease) permitted by this Agreement;


(i)Liens arising under the Loan Documents;


(j)Liens securing Debt under the Second Lien Credit Agreement (the “Second Lien
Debt”); and


(k)the replacement, extension or renewal of any Lien permitted by clause (d)
above upon or in the same property subject thereto arising out of the Permitted
Refinancing of the Debt secured thereby.

35

--------------------------------------------------------------------------------








7.3.Restricted Payments. Not, and not suffer or permit any Loan Party to, (i)
declare or make any dividend payment or other distribution of assets,
properties, cash, rights, obligations or securities on account of any Stock or
Stock Equivalent, (ii) purchase, redeem or otherwise acquire for value any Stock
or Stock Equivalent now or hereafter outstanding or (iii) make any payment or
prepayment of principal of, premium, if any, interest, fees, redemption,
exchange, purchase, retirement, defeasance, sinking fund or similar payment with
respect to, Debt that is subordinated by its terms to the payment of the
Obligations, including any Surviving Debt or any other indebtedness which is
intended to be subordinated to the Obligations (the items described in clauses
(i), (ii) and (iii) above are referred to as “Restricted Payments”) except that
any Subsidiary of the Borrower may declare and pay dividends to, repay
intercompany debt owed to, and make internal profit-sharing payments to, the
Borrower or any other Loan Party that is a Wholly-Owned Subsidiary of the
Borrower.


7.4.Mergers; Consolidations; Asset Sales.


(a)Not, and not suffer or permit any Loan Party to, be a party to any merger,
consolidation or amalgamation, except for any such merger or consolidation (i)
of any Subsidiary of the Borrower into the Borrower (so long as the Borrower
survives such merger) or any Loan Party that is a Wholly-Owned Subsidiary of the
Borrower, as applicable (so long as such Loan Party that is a Wholly-Owned
Subsidiary survives such merger) or (ii) in which the Obligations shall be Paid
in Full prior to or concurrently with the consummation of such transaction.


(b)Not, and not suffer or permit any Loan Party to, sell, transfer, dispose of,
convey or lease any of its assets or Capital Stock of any Loan Party, or sell or
assign with or without recourse any receivables, except for (i) sales or
dispositions of worn-out or surplus equipment, all in the ordinary course of
business, (ii) the abandonment or other disposition of Intellectual Property
that is no longer useful or material to the conduct of the business of the Loan
Parties as determined by the Borrower in its reasonable business judgment, (iii)
dispositions of cash and Cash Equivalent Investments, (iv) licenses,
sublicenses, leases or subleases (including any license or sublicense of
Intellectual Property) granted to third parties in the ordinary course of
business not interfering with the business of the Loan Parties in any material
respect as determined by the Borrower in its reasonable business judgment, (v)
the granting of Liens permitted under Section 7.2, Restricted Payments permitted
by Section 7.3, transactions permitted by Section 7.4(a) and Investments
permitted by Section 7.10, (vi) dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of any Loan Party
provided the proceeds thereof are promptly applied to replace such assets, and
(vii) dispositions in connection with the Commercialization of Intellectual
Property the revenues of which are applied in accordance with Section 6.9 or
research and development activities not constituting Commercialization pursuant
to the proviso of the definition thereof.

36

--------------------------------------------------------------------------------








(c)Not, and not suffer or permit any Loan Party to, sell, transfer, dispose of,
convey or license any of its Intellectual Property other than as permitted by
the foregoing clauses (a) and (b) of this Section 7.4.


7.5.Modification of Organizational Documents or Surviving Debt Subordination
Agreement and Acknowledgment. Not waive, amend or modify, and not suffer or
permit any waiver, amendment or modification of, any term of the charter,
limited liability company agreement, partnership agreement, articles of
incorporation, by-laws or other organizational documents of the Borrower or any
other Loan Party or the Surviving Debt Subordination Agreement and
Acknowledgment, in each case except for those amendments and modifications that
do not materially adversely affect the interests of the Agent or the Lender
under the Loan Documents or in the Collateral (it being understood and agreed
that any adverse impact on the effectiveness or validity of any Collateral
Document or the Liens granted to the Agent thereunder or any amendment to the
Surviving Debt Subordination Agreement and Acknowledgment that shall render the
indebtedness incurred thereunder, including any principal, interest, fee or any
other payment in respect thereof, payable in cash on or before the date that is
ninety-one (91) days subsequent to the final Maturity Date, shall each be deemed
to materially adversely affect such interests of the Agent and the Lender).


7.6.Use of Proceeds. Not use the proceeds of the Loans for any purposes other
than solely as expressly provided in Section 2.1.2.


7.7.Transactions with Affiliates. Not, and not suffer or permit any Loan Party
to, enter into any transaction or arrangement with any Affiliate of the Borrower
or of any such Loan Party, except:


(a)Restricted Payments permitted by Section 7.3, intercompany loans among Loan
Parties permitted by Section 7.1(c), transactions permitted by Section 7.4(a)
and Investments permitted by Section 7.10(a) and (b);


(b)in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Loan Party or such Subsidiary; provided
that, in the case of this clause (b), such transaction shall be upon fair and
reasonable terms no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary and which are disclosed in writing
to the Agent;


(c)payment of compensation and benefits (including customary indemnities) to
officers, directors and employees for actual services rendered to the Loan
Parties in the ordinary course of business;


(d)payment of reasonable and customary fees to members of the boards of
directors (or similar governing body) of the Loan Parties, and the reimbursement
of actual out of pocket expenses incurred in connection with attending board of
director meetings; and

37

--------------------------------------------------------------------------------








(e)advances for reasonable travel and entertainment expenses and reasonable
relocation costs and expenses and other reasonable loans and advances in the
ordinary course of business.


7.8.Inconsistent Agreements. Not, and not suffer or permit the Holders or any
other Loan Party to, enter into any agreement containing any provision which
would (i) be violated or breached by any borrowing by the Borrower hereunder or
by the performance by the Holders, the Borrower or any other Loan Party of any
of its Obligations hereunder or under any other Loan Document, (ii) prohibit the
Holders, the Borrower or any other Loan Party from granting to the Agent and the
Lender a Lien on any of its assets that constitute Collateral or (iii) other
than pursuant to the Loan Documents, create or permit to exist or become
effective any encumbrance or restriction on the ability of any other Subsidiary
to (x) pay dividends or make other distributions to the Borrower or any
Wholly-Owned Subsidiary, or pay any Debt owed to the Borrower or any
Wholly-Owned Subsidiary, (y) make loans or advances to the Borrower or any
Wholly-Owned Subsidiary or (z) transfer any of its assets or properties to the
Borrower or any Wholly-Owned Subsidiary, except, in the case of clause (ii) and
(iii) above: (a) negative pledges and restrictions on Liens in favor of any
holder of Debt permitted under Section 7.1(b) but solely to the extent any
negative pledge or limitation on Liens relates to the property that is the
subject of such Debt and the proceeds and products thereof, (b) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (c) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (d) prohibitions and
limitations that exist pursuant to Applicable Law and (e) restrictions set forth
in the Second Lien Loan Documents.


7.9.Business Activities. Not, and not suffer or permit any Loan Party to, engage
in any line of business other than the businesses engaged in on the Closing Date
and businesses directly related thereto. As of the Closing Date, the Borrower
and other Loan Parties engage in the business of the development, manufacture,
sale and distribution of small point of care diagnostic systems that can perform
a wide variety of tests targeting the clinical diagnostics market utilizing
electrochemiluminescence technology.


7.10.Investments. Not, and not suffer or permit any Loan Party to, make or
permit to exist, any Investment in any other Person, except the following:


(a)Investments between or among the Loan Parties;


(b)Investments constituting Debt permitted by Section 7.1(c);


(c)Contingent Obligations constituting Debt permitted by Section 7.1;


(d)Cash Equivalent Investments;


(e)Investments listed on Schedule 7.10 as of the Closing Date;


(f)extensions of trade credit in the ordinary course of business;

38

--------------------------------------------------------------------------------








(g)other Investments in an aggregate amount not to exceed $50,000 at any time
outstanding.


7.11.Fiscal Year. Not, and not suffer or permit any other Loan Party to, change
its Fiscal Year.


7.12.Deposit Accounts and Securities Accounts. Not, and not suffer or permit any
Loan Party to, maintain or establish any deposit account or securities account
other than the deposit accounts and securities accounts set forth on Schedule
7.12 without prior written notice to the Agent and unless the Agent, the
Borrower or such other Loan Party and the bank or securities intermediary at
which such deposit account or securities account, as applicable, is to be opened
or maintained enter into a Control Agreement regarding such deposit account or
securities account, as applicable, on terms satisfactory to the Agent.
 
7.13.Sale-Leasebacks. Not and not suffer or permit any Loan Party to, engage in
a sale leaseback, synthetic lease or similar transaction involving any of its
assets.


7.14.Hazardous Substances. Not, and not suffer or permit any other Loan Party
to, cause or suffer to exist any release of any Hazardous Substances at, to or
from any real property owned, leased, subleased or otherwise operated or
occupied by any Loan Party that would violate any Environmental Law, form the
basis for any Environmental Claims or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Loan Party),
other than such violations, Environmental Claims and effects that would not, in
the aggregate, be reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, under no circumstances will any Loan Party cause
or suffer to exist any disposal of any Hazardous Substances at, on, under or in
any real property owned, leased, subleased, or otherwise operated or occupied by
any Loan Party.


7.15.ERISA Liability. Not, and not suffer or permit, any liability under ERISA
and the sponsorship of any “pension plan” or any liability subject to Title IV
of ERISA.


7.16.BioVeris. Not, and not suffer or permit any Loan Party to:


(a)without the prior written consent of the Agent, not to be unreasonably
withheld with respect to subsection (iii), (i) amend, modify, supplement, breach
or terminate the License Agreement dated as of June 26, 2007 (as amended to
date, the “License Agreement”), by and between BioVeris Corporation (or its
successor, “BioVeris”), as licensor, and the Borrower, as licensee, (ii) engage
in any discussion with BioVeris regarding the amendment, modification, or
termination of the License Agreement or (iii) assert any claim or commence any
litigation or proceeding against BioVeris irrespective of whether such claim or
proceeding arises out of, or is in connection with, the License Agreement, and
shall promptly provide copies of all material communications sent or received
after the date hereof between any Loan Party or any Affiliate, on one hand, and
BioVeris, on the other hand, with respect to the License Agreement; or

39

--------------------------------------------------------------------------------








(b)    directly or indirectly contest (or solicit or otherwise cause or
encourage any other person to contest) any disposition of the Collateral
pursuant to the UCC on the grounds that a disposition in compliance with the
right of first refusal (the “ROFR Provisions”) set forth under Section 12.2 of
the License Agreement, is commercially unreasonable. The Loan Parties hereby
acknowledge and agree that the procedures set forth with respect to a sale of
the Borrower conducted in accordance with the ROFR Provisions, the related
provisions of the License Agreement and this Agreement, and otherwise in
accordance with the UCC, is and shall be commercially reasonable in all
respects.


Section 8.
Events of Default; Remedies.



8.1.Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:


8.1.1.Non-Payment of Credit. Default, in the payment when due of the principal
of the Loans or of any interest, fee, or other amount payable hereunder,
including any Applicable IRR Amount or any Assigned Interests Payment, by any
Loan Party, or any default in any payment of any amount due under any other Loan
Document, shall occur.


8.1.2.Default Under Other Debt.


(a)Any default for the payment of principal or interest when due shall occur
under the terms applicable to any Debt (other than the Obligations) of any Loan
Party in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding $50,000; and


(b)Any default shall occur under the terms applicable to any Debt (other than
the Obligations) of any Loan Party in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$50,000 and such default shall result in the acceleration of the maturity of
such Debt or permit the holder or holders thereof, or any trustee or agent for
such holder or holders, to cause such Debt to become due and payable (or require
the Borrower or any other Loan Party to purchase or redeem such Debt or post
cash collateral in respect thereof) prior to its expressed maturity.


8.1.3.Bankruptcy; Insolvency. (i) Any Loan Party becomes insolvent or generally
fails to pay, or admits in writing its inability or refusal to pay, debts as
they become due; (ii) any Holder or any Loan Party commences any case,
proceeding or other action (x) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (y)
seeking appointment of a receiver, trustee, custodian, conservator

40

--------------------------------------------------------------------------------




or other similar official for it or for all or any substantial part of its
assets; or (iii) there shall be commenced against any Holder or any Loan Party
any case, proceeding or other action of a nature referred to in clause (ii)
above that (x) results in the entry of an order for relief or any such
adjudication or appointment or (y) remains undismissed or undischarged for a
period of 60 days; (iv) there shall be commenced against any Holder or any Loan
Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; (v) any Holder or any Loan
Party shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (ii), (iii)
or (iv) above; or (vi) any Holder or any Loan Party shall make a general
assignment for the benefit of its creditors.


8.1.4.Non-Compliance with Loan Documents.
(a)    Failure by the Borrower or any other Loan Party to comply with or to
perform any covenant set forth in Sections 6.1, 6.4, 6.5, 6.6, 6.8, 6.9 and 7;
or (b) failure by any Holder, the Borrower or any other Loan Party to comply
with or to perform any other provision of this Agreement or any other Loan
Document applicable to it (and not constituting an Event of Default under any
other provision of this Section 8) and continuance of such failure described in
this clause (b) for 30 days.


8.1.5.Representations; Warranties. Any representation or warranty made by or in
respect of any Holder or any Loan Party herein or any other Loan Document is
breached or is false or misleading in any material respect, or any schedule,
certificate, financial statement, report, notice or other writing furnished by
any Holder or any Loan Party to the Agent or the Lender in connection herewith
is false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.


8.1.6.Judgments.


(a)Final judgments which exceed an aggregate of $50,000 shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments; or


(b)One or more non-monetary judgments, orders or decrees shall be rendered
against any one or more of the Loan Parties or any of their respective
Subsidiaries which has had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.


8.1.7.Invalidity of Collateral Documents. Any Collateral Document shall cease to
be in full force and effect; or any Holder or any Loan Party or other grantor or
pledgor

41

--------------------------------------------------------------------------------




(or any Person by, through or on behalf of any Loan Party, grantor or pledgor)
shall contest in any manner the validity, binding nature or enforceability of
any Collateral Document.


8.1.8.Invalidity of Subordination Provisions. Any subordination provision in any
document or instrument governing Debt that is intended to be subordinated to the
Obligations or any subordination provision in any subordination agreement that
relates to any such Debt, or any subordination provision in any guaranty by any
Loan Party of any such Debt, shall cease to be in full force and effect, or any
Person (including the holder of any applicable Debt) shall contest in any manner
the validity, binding nature or enforceability of any such provision.


8.1.9.Change of Control. (a) A Change of Control shall occur or (b) a “Change of
Control” or other similar event shall occur, as defined in, or under, (i) the
License Agreement, (ii) any material indenture, agreement or instrument or (iii)
any agreement or other documentation evidencing or otherwise relating to any
Debt.


8.1.10.Invalidity of Subordination Provisions. Any subordination provision in
the Intercreditor Agreement or any document or instrument governing the
Surviving Debt or any other indebtedness that is intended to be subordinated to
the Obligations or any subordination provision in any subordination agreement
that relates to any such indebtedness, or any subordination provision in any
guaranty by any Loan Party of any such indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any applicable
indebtedness) shall contest in any manner the validity, binding nature or
enforceability of any such provision.


8.1.11.Key Employees. The failure by the Borrower to (i) retain any key employee
or manager of the Borrower listed on Schedule 8.1 and (ii) hire a replacement
for such key employee or manager, mutually agreeable to the Borrower and the
Agent, within sixty (60) calendar days from the date of such key employee or
manager’s departure.


8.2.Remedies. If any Event of Default described in Section 8.1.3 shall occur,
the Loans and all other Obligations (including the Applicable IRR Amount) shall
become immediately due and payable and all outstanding Commitments shall
terminate, all without presentment, demand, protest or notice of any kind; and,
if any other Event of Default shall occur and be continuing, the Agent may, and
upon the written request of the Lender shall, declare all or any part of the
Loans and other Obligations (including the Applicable IRR Amount) to be due and
payable and/or all or any part of the Commitments then outstanding to be
terminated, whereupon the Loans and other Obligations (including the Applicable
IRR Amount) shall become immediately due and payable (in whole or in part, as
applicable), and such Commitments shall immediately terminate (in whole or in
part, as applicable), all without presentment, demand, protest or notice of any
kind. The Agent shall promptly advise the Borrower of any such declaration, but
failure to do so shall not impair the effect of such declaration. Any cash
collateral delivered hereunder shall be applied by the Agent to any remaining
Obligations (including the Applicable IRR Amount) and any excess remaining after
the Obligations (including the Applicable IRR Amount) shall have been Paid in
Full shall be delivered to the Borrower or as a court of competent jurisdiction
may elect. Upon the declaration of the Obligations (including the Applicable IRR
Amount) to be, or the Obligations (including the Applicable IRR Amount)
becoming, due and payable pursuant to this Section 8.2

42

--------------------------------------------------------------------------------




such Obligations (including the Applicable IRR Amount) shall bear interest at
the Default Rate as provided in Section 2.3.1.


Section 9.
The Agent.



9.1.Appointment; Authorization.


(a)Each Lender hereby irrevocably appoints, designates and authorizes the Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the Agent have
or be deemed to have any fiduciary relationship with the Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Agent.


9.2.Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects with
reasonable care.


9.3.Limited Liability. None of the Agent or any of its directors, officers,
employees or agents shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct as determined in a
final non-appealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to the Lender for any recital, statement,
representation or warranty made by any Holder or any Loan Party or Affiliate of
Holders or of any Loan Party, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of any Holder or any
Loan Party or any other party to any Loan Document to perform its Obligations
hereunder or thereunder. The Agent shall not be under any obligation to the
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Holder or any
Loan Party or Affiliate of any Loan Party.


9.4.Successor Agent. The Agent may resign as the Agent at any time upon 30 days’
prior notice to the Lender. If the Agent resigns under this Agreement, the
Lender shall,

43

--------------------------------------------------------------------------------




with (so long as no Event of Default exists) the consent of the Borrower (which
shall not be unreasonably withheld or delayed), appoint a successor agent for
the Lender. If no successor agent is appointed prior to the effective date of
the resignation of the Agent, the Agent may appoint, on behalf of the Lender
after consulting with the Lender and (so long as no Event of Default exists) the
Borrower, a successor agent. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent, and the retiring Agent’s appointment, powers and duties as the Agent
shall be terminated. After any retiring the Agent’s resignation hereunder as the
Agent, the provisions of this Section 9 and Sections 10.4 and 10.5 shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent under this Agreement. If no successor agent has
accepted appointment as the Agent by the date which is 30 days following a
retiring the Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lender shall perform all
of the duties of the Agent hereunder until such time as the Lender shall appoint
a successor agent as provided for above.


9.5.Collateral Matters. Each Lender irrevocably authorizes the Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Agent under any Collateral Document (i) when all Obligations have been Paid in
Full; (ii) constituting property sold or to be sold or disposed of as part of or
in connection with any sale or other disposition permitted hereunder (it being
agreed and understood that the Agent may conclusively rely without further
inquiry on a certificate of an officer of the Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Lender. Upon request by the Agent at any time, the Lender will confirm in
writing the Agent’s authority to release types or items of Collateral pursuant
to this Section 9.5. The Agent shall have the right, in accordance with the
Collateral Documents, to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and the Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and setoff the amount of
such price against the Obligations.


Section 10.
Miscellaneous.



10.1.Waiver; Amendments. No delay on the part of the Agent or the Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement, the Notes or any of the other Loan
Documents (or any subordination and intercreditor agreement or other
subordination provisions relating to any other Debt) shall in any event be
effective unless the same shall be in writing and approved by the Agent and the
Lender, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No provision of Section 9 or other provision of this Agreement affecting
the Agent in its capacity as such shall be amended, modified or waived without
the consent of the Agent.

44

--------------------------------------------------------------------------------








10.2.Notices. All notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Annex II or at such other address as such party may, by written notice received
by the other parties, have designated as its address for such purpose. Notices
sent by facsimile or other electronic transmission shall be deemed to have been
given when sent; notices sent to the Borrower by mail shall be deemed to have
been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received.


10.3.Costs; Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent and the Lender (including Legal
Costs) in connection with the administration (including perfection and
protection of Collateral subsequent to the Closing Date) of this Agreement, the
other Loan Documents and all other documents provided for herein or delivered or
to be delivered hereunder or in connection herewith (including any proposed or
actual amendment, supplement or waiver to any Loan Document), and all
out-of-pocket costs and expenses (including Legal Costs) incurred by the Agent
and the Lender in connection with the collection of the Obligations and
enforcement of this Agreement, the other Loan Documents or any such other
documents. In addition, the parties agree that in the event that the Agent or
Lender determines pursuant to any audit of the books and records of the Borrower
and its Subsidiaries conducted pursuant to Section 6.2 that the aggregate amount
paid to the Lender hereunder during any period covered by such audit was less
than the aggregate amount that was in fact due and payable in respect of such
period and the amount of such shortfall exceeds five percent (5%) of the amount
that was due and payable, then all Audit Costs in respect of such audit shall be
borne by the Borrower and reimbursed to the Agent or Lender, as applicable, and
in all other cases, such Audit Costs shall be borne by the Agent or Lender
conducting such audit. All Obligations provided for in this Section 10.3 shall
survive repayment of the Loans, cancellation of the Notes and termination of
this Agreement.


10.4.Indemnification by the Borrower. In consideration of the execution and
delivery of this Agreement by the Agent and the Lender and the agreement to
extend the Commitments provided hereunder, the Borrower hereby agrees to
indemnify, exonerate and hold the Agent, the Lender and each of the officers,
directors, employees, Affiliates, controlling persons, advisors and agents of
the Agent and the Lender (each a “Lender Party”) free and harmless from and
against any and all actions, causes of action, suits, losses, liabilities
(including, without limitation, strict liabilities), obligations, damages,
penalties, judgments, fines, disbursements, expenses and costs, including Legal
Costs (collectively, the “Indemnified Liabilities”), incurred by the Lender
Parties or asserted against the Lender Party by any Person (including in
connection with any action, suit or proceeding brought by any Holder, the
Borrower, any other Loan Party or any Lender Party) as a result of, or arising
out of, or relating to the execution, delivery, performance, administration or
enforcement of this Agreement or any other Loan Document, the use of proceeds of
the Loans, or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party, except to the
extent any such Indemnified Liabilities result from the applicable Lender
Party’s own gross negligence, willful misconduct, or material breach of any Loan
Document, in each case as determined by a court of competent jurisdiction in a
final, non-appealable determination. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the

45

--------------------------------------------------------------------------------




Indemnified Liabilities which is permissible under Applicable Law. All
Obligations provided for in this Section 10.4 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.


10.5.Marshaling; Payments Set Aside. Neither the Agent nor the Lender shall be
under any obligation to marshal any assets in favor of the Borrower or any other
Person or against or in payment of any or all of the Obligations. To the extent
that the Borrower makes a payment or payments to the Agent or the Lender, or the
Agent or the Lender enforces its Liens or exercises its rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or the Lender in its discretion) to be repaid to a
trustee, receiver or any other party in connection with any bankruptcy,
insolvency or similar proceeding, or otherwise, then (a) to the extent of such
recovery, the obligation hereunder or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred and (b)
the Lender severally agrees to pay to the Agent upon demand its ratable share of
the total amount so recovered from or repaid by the Agent to the extent paid to
such Lender.


10.6.Nonliability of the Lender. The relationship between the Borrower on the
one hand and the Lender and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor the Lender shall have any fiduciary
responsibility to the Holders, the Borrower or any other Loan Party. Neither the
Agent nor the Lender undertakes any responsibility to the Holders, the Borrower
or any other Loan Party to review or inform (including payment of all
outstanding principal), the Borrower or any other Loan Party of any matter in
connection with any phase of the Borrower’s or any other Loan Party’s business
or operations. Execution of this Agreement by the Borrower constitutes a full,
complete and irrevocable release of any and all claims which the Borrower may
have at law or in equity in respect of all prior discussions and understandings,
oral or written, relating to the subject matter of this Agreement and the other
Loan Documents. Neither the Borrower, the Agent nor the Lender shall have any
liability with respect to, and the Borrower, Agent and Lender each hereby
waives, releases and agrees not to sue for, any special, indirect, punitive or
consequential damages or liabilities.


10.7.Confidentiality. The Agent and the Lender agree to use commercially
reasonable efforts (equivalent to the efforts the Agent or such Lender applies
to maintain the confidentiality of its own confidential information) to maintain
as confidential all information provided to them by the Holders or any Loan
Party and designated as confidential, except that the Agent and the Lender may
disclose such information (a) to Persons employed or engaged by the Agent or
such Lender or any of their Affiliates (including collateral managers of the
Lender) in evaluating, approving, structuring or administering the Loan and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 10.7 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or as reasonably believed by the
Agent or such Lender to be compelled by

46

--------------------------------------------------------------------------------




any court decree, subpoena or legal or administrative order or process; (d) as,
on the advice of the Agent’s or such Lender’s counsel, is required by law; (e)
in connection with the exercise of any right or remedy under the Loan Documents
or in connection with any litigation to which the Agent or such Lender is a
party; (f) to any nationally recognized rating agency or investor of the Lender
that requires access to information about the Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to such
Lender; (g) that ceases to be confidential through no fault of the Agent or the
Lender; or (h) to a Person that is an investor or prospective investor in the
Agent or any of its Affiliates.


10.8.Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.


10.9.Nature of Remedies. All Obligations of the Borrower and rights of the Agent
and the Lender expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by Applicable Law. No
failure to exercise and no delay in exercising, on the part of the Agent or the
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.


10.10.Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or
electronic transmission of any executed signature page to this Agreement or any
other Loan Document shall constitute effective delivery of such signature page.


10.11.Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.


10.12.Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof,
including that certain Forbearance Agreement, dated as of February 28, 2013 (the
“Forbearance Agreement”), by and among the Borrower, Lender, Agent and the other
parties thereto, and any prior arrangements made with respect to the payment by
the Borrower of (or any indemnification for) any fees, costs or expenses payable
to or incurred (or to be incurred) by or on behalf of the Agent or the Lender


10.13.Successors; Assigns. This Agreement shall be binding upon the Borrower,
the Lender and the Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lender and the Agent and the
successors and assigns of the Lender and the Agent. No other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. The Borrower may not assign or transfer any of its rights or
Obligations

47

--------------------------------------------------------------------------------




under this Agreement without the prior written consent of the Agent and the
Lender. The Lender may sell, transfer, or assign all or a portion of its rights
and obligations hereunder to any Person acceptable to the Lender pursuant to
assignment documentation reasonably acceptable to Lender and such assignee.


10.14.Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


10.15.Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. Each Loan Party
hereby appoints CT Corporation as such Loan Party’s agent where notices and
demands to or upon such Loan Party in respect of this Agreement or any other
Loan Document may be served (without prejudice to the right of the Agent or the
Lender to serve process in any other manner permitted by law). If for any reason
such process agent is unable to act as such, such Loan Party will within 30 days
appoint a substitute process agent located in the State of New York and give
notice of such appointment to the Agent.


10.16.Waiver of Jury Trial. EACH LOAN PARTY, AGENT AND EACH LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF

48

--------------------------------------------------------------------------------




THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.


10.17.Collateral Agent. Each Lender hereby appoints PDL BioPharma, Inc. as its
collateral agent under each Security Agreement and agrees that in so acting PDL
BioPharma, Inc. will have all the rights, protections, exculpations, indemnities
and other benefits provided to PDL BioPharma, Inc. under Section 9 hereof, and
authorizes and directs PDL BioPharma, Inc. to take or refrain from taking any
and all action that it deems necessary or advisable in fulfilling its role as
Collateral Agent under each Security Agreement.


10.18.Agreements of Lender and Agent. Lender and Agent agree with Borrower as
follows:


10.18.1.All Existing Events of Default (as defined in the Forbearance Agreement)
are hereby waived and shall have no force or effect under this Agreement.


10.18.2.As of the Effective Date, the Loans shall no longer bear interest at the
Default Rate under the Existing Credit Agreement but shall bear interest at the
rate set forth in Section 2.3.1 (or at the Default Rate upon the occurrence of
an Event of Default under this Agreement).


10.18.3.Borrower shall be entitled to pay * * *.


10.18.4.If and when the Second Lien Agent releases the Liens securing the Second
Lien Debt pursuant to the Second Lien Loan Documents and the Intercreditor
Agreement, Lender and Agent shall (i) terminate the Subsidiary Security
Agreement and release the Liens created thereby and (ii) amend the Guarantee and
Pledge Agreement to, among other things, provide that recourse to the Holders
shall be limited to all of the Holders’ interest in, and right and title to, the
equity of the Borrower.


[signature pages follow]



49

--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.


WELLSTAT DIAGNOSTICS, LLC








By:__/s/ Samuel J. Wohlstadter________
Name: Samuel J. Wohlstadter
Title: Managing Member






















































































[Amended and Restated Credit Agreement - Signature Page]



--------------------------------------------------------------------------------








PDL BIOPHARMA, INC.,
as the Agent and the Lender




By: /s/ John P. McLaughlin    
Name: John P. McLaughlin
Title: President and CEO






































































[Amended and Restated Credit Agreement - Signature Page]





--------------------------------------------------------------------------------






ANNEX I


Internal Rate of Return Formula




IRR CALCULATION


Term        9yr
Interest        5%
Principal    40




 
10/31/2012
12/31/2012
3/31/2013
3/20/2013
2/20/2014
2/20/2015
2/20/2016
2/20/2017
2/20/2018
2/20/2019
2/20/2020
2/20/2021
Out
(40.000)
 
 
 
 
 
 
 
 
 
 
 
Interest - Cash
 
 
 
 
 
 
 
 
 
 
 
 
Interest - PIK
 
 
 
 
 
 
 
 
 
 
 
 
Royalty Payments
 
 
 
 
 
 
 
 
 
 
 
 
Total
(40.000)
—
—
—
—
—
—
—
—
—
—
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40.000
 
—
—
—
—
—
—
—
—
—
—





XIRR


Cash on Cash




Notes:
1.Royalty Payments should be * * * of net sales each month; this amount does not
go towards principal repayment and currently does not hit interest; Wellstat to
elect to pay interest in cash by making cash payment of interest due
 
2.Payment dates to be set based on date payment received
 
3.Outstanding principal used to calculate the required interest PIK; “Payment in
Full” of the debt is based on the “Applicable IRR” at the time of payment
 
4.Interest can be paid by Wellstat In cash or PIK notes at Wellstat election






I- 1

--------------------------------------------------------------------------------




ANNEX II
Addresses
LOAN PARTIES
Address for Notices:


Wellstat Diagnostics, LLC
930 Clopper Road
Gaithersburg, Maryland 20878
Attn: Manager
Telephone: (240) 631-2500
Facsimile: (240) 683-3793
Copy to:


Thomas F. Cooney, III, Esq.
K&L GATES LLP
1601 K Street, N.W.
Washington, D.C. 20006
Telephone: (202) 778-9076
Facsimile: (202) 778-9100


AGENT
PDL BioPharma, Inc.,
as the Agent and the Lender
Address for Notices:
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Telephone: (775) 832-8500
Facsimile: (775) 832-8501


Bank:
Wells Fargo Bank, N.A.
San Francisco, CA 94136


Account #:
* * *


ABA Routing #:
* * *

II- 1

--------------------------------------------------------------------------------








Swift Code:
* * *



II- 2

--------------------------------------------------------------------------------




ANNEX III
Reset Amount




Reset Amount: $44,102,939.72



III- 1

--------------------------------------------------------------------------------




EXHIBIT A
COMPLIANCE CERTIFICATE
Date: _______, 201_
This Compliance Certificate (this “Certificate”) is given by WELLSTAT
DIAGNOSTICS, LLC, a Delaware limited liability company (“Borrower”), pursuant to
that certain Amended and Restated Credit Agreement dated as of August 15, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used and not defined herein
shall have the meaning set forth in the Credit Agreement), between Borrower and
PDL BIOPHARMA, INC., as Lender and Agent (“Agent”).
Pursuant to Section 6.1.4 of the Credit Agreement, the undersigned hereby
certifies that he or she is the duly appointed, qualified, and acting Controller
of the Borrower, and in such capacity, certifies on behalf of Borrower to Agent
that:
1.    The financial statements delivered with this Certificate fairly present,
(i) if Commercialization has not occurred as of the last day of the period
reflected therein, on a basis consistent with the Current Financial Statements
or (ii) if Commercialization has occurred as of the last day of such period, on
a basis consistent with GAAP, the financial condition and the results of
operations of Borrower and its Subsidiaries as of the dates of and for the
periods covered by such financial statements as required by the Credit
Agreement;
2.    Such officer has reviewed the terms of the Credit Agreement and made, or
caused to be made under such officer’s supervision, a review in reasonable
detail of the transactions and conditions of Borrower and its Subsidiaries
during the accounting period covered by such financial statements; and
3.    Such review has not disclosed the existence during or at the end of such
accounting period, and such officer has no knowledge of, the existence, as of
the date hereof, of any condition or event that constitutes a Default or an
Event of Default, except as set forth on Schedule 1 hereto1,which includes a
description of the nature and period of existence of such Default or Event of
Default and what action Borrower has taken, is undertaking and proposes to take
with respect thereto.
IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed as of
the date first written above.
WELLSTAT DIAGNOSTICS, LLC
By:                        
Name:
Title: Controller




_________________________________________ 
1 Schedule 1 should be prepared and attached if a Default or Event of Default
has occurred.

A- 1

--------------------------------------------------------------------------------




Schedule 5.6


Litigation


BioVeris Corporation v. Wellstat Diagnostics, LLC and Wellstat Vaccines, LLC,
United States District Court for the District of Delaware (Case
1:13-cv-01125-UNA). This case was filed on June 24, 2013 for:


•
Failure to pay BioVeris Corporation license agreement fee in the amount of
$1,618,000 pursuant to the ECL Asset Transfer Agreement dated April 4, 2007, by
and between BioVeris Corporation and Wellstat Diagnostics, LLC.








--------------------------------------------------------------------------------




Schedule 5.7


Real Property




Leases


•
9 W. Watkins Mill, Suite 100

Gaithersburg, MD 20878 (terminates on September 30, 2013)


•
9 W. Watkins Mill, Suite 200

Gaithersburg, MD 20878 (terminates on September 30, 2013)


•
930 Clopper Road, Gaithersburg, Maryland 20878-1301



•
940 Clopper Road, Gaithersburg, Maryland 20878-1301






--------------------------------------------------------------------------------




Schedule 5.10


Authorizations, Permits, Licenses and Approvals


None.





--------------------------------------------------------------------------------




Schedule 5.15


Insurance
Client#: 4447    WELLSTAT2
ACORDTMCERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DD/YYYY)
10/26/2012
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS
CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES
BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
ISSUING INSURER(S), AUTHORIZED
REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to
the terms and conditions of the policy, certain policies may require an
endorsement. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).
PRODUCER
William Gallagher Associates
Insurance Brokers, Inc.
5950 Symphony Woods Road #314
Columbia, MD 21044
CONTACT
NAME:
Paulina Lipinski
PHONE
(A/C, No, Ext):
443 283-1360
FAX
(A/C, No):
617-330-4628
E-MAIL
ADDRESS:
INSURER(S) AFFORDING COVERAGE
NAIC #
INSURED
Wellstat Diagnostics, LLC
Wellstat Management Co. LLC.
930 Clopper Road
Gaithersburg, MD 20878
INSURER A:  Travelers Indemnity Co. of Amer
25666
INSURER B:
 
INSURER C:
 
INSURER D:
 
INSURER E:
 
INSURER F:
 

COVERAGESCERTIFICATE NUMBER:REVISION NUMBER:
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR
LTR
TYPE OF INSURANCE
ADDL
INSR
SUBR
WVD
POLICY NUMBER
POLICY EFF
(MM/DD/YYYY)
POLICY EXP
(MM/DD/YYYY)
LIMITS
A
GENERAL LIABILITY
X
 
6303B035881
2/15/2012
2/15/2013
EACH OCCURRENCE
$
1,000,000


 
X
COMMERCIAL GENERAL LIABILITY
 
 
 
 
 
DAMAGE TO RENTED
PREMISES (Ea occurrence)
$
1,000,000


 
 
CLAIMS-MADE
X
OCCUR
 
 
 
 
 
MED EXP (Any one person)
$
10,000


 
 
 
 
 
 
 
PERSONAL & ADV INJURY
$
1,000,000


 
 
 
 
 
 
 
GENERAL AGGREGATE
$
2,000,000


 
GENL. AGGREGATE LIMIT APPLIES PER:
 
 
 
 
 
PRODUCTS-COMP/OP AGG
$
X
POLICY
 
PRO-
JECT
 
LOC
 
 
 
 
 
 
$
AUTOMOBILE LIABILITY
 
 
 
 
 
COMBINED SINGLE LIMIT
(Ea accident)
$
 
ANY AUTO
 
 
 
 
 
BODILY INJURY (Per person)
$
 
ALL OWNED AUTOS
 
SCHEDULED AUTOS
 
 
 
 
 
BODILY INJURY (Per accident)
$
 
HIRED AUTOS
 
NON-OWNED AUTOS
 
 
 
 
 
PROPERTY DAMAGE
(Per accident)
$
 
 
 
 
 
 
 
 
 
 
 
$
 
 
UMBRELLA LIAB
 
OCCUR
 
 
 
 
 
EACH OCCURRENCE
$
 
 
EXCESS LIAB
 
CLAIMS-MADE
 
 
 
 
 
AGGREGATE
$
 
 
DED
 
RETENTION $
 
 
 
 
 
 
$
 
WORKER'S COMPENSATION
AND EMPLOYERS' LIABILITYY/N
 
 
 
 
 
 
WC STATU-
TORY LIMITS
 
OTH-ER
 
 
ANY PROPRIETOR/PARTNER/EXECUTIVE
OFFICER/MEMBER EXCLUDED?
☐
N/A
 
 
 
 
E.L. EACH ACCIDENT
$
 
(Mandatory In NH)
If yes, describe under
 
 
 
 
 
E.L. DISEASE - EA EMPLOYEE
$
 
DESCRIPTION OF OPERATIONS below
 
 
 
 
 
E.L. DISEASE - POLICY LIMIT
$
A
Business Personal
Property
 
 
6303B035881
2/15/2012
2/15/2013
$16,272,500 limit
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES (Attach ACORD 101, Additional
Remarks Schedule, if more space required)
PDL BioPharma, Inc. is included as an additional insured as their interest may
appear.

CERTIFICATE HOLDERCANCELLATION
PDL BioPharma, Inc.
932 Southwood Boulevard
Incline Village, NV 89451
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
ACCORDANCE WITH THE POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE

© 1998-2010 ACORD CORPORATION. All rights reserved.
ACORD 25 (2010/05)    1 of 1    The ACORD name and logo are registered marks of
ACORD
#S296881/M260099    PAL



--------------------------------------------------------------------------------




Schedule 5.18


Labor Matters


None.







--------------------------------------------------------------------------------




Schedule 7.1


Existing Debt


Long term note payable to BioVeris (Roche) - $1,618,000
Total debt owed to Samuel and Nadine Wohlstadter as of September 30, 2012-
* * *





--------------------------------------------------------------------------------




Schedule 7.2


Permitted Liens


None.





--------------------------------------------------------------------------------




Schedule 7.10


Existing Investments


None.







--------------------------------------------------------------------------------




Schedule 7.12


Bank Accounts


Bank
Description
Account Number
Wells Fargo Bank N.A.
Payroll Account
* * *
Wells Fargo Bank N.A.
Operating Account
* * *










--------------------------------------------------------------------------------




Schedule 8.1


Key Employees




Wellstat Diagnostics Key Employees
Name
 
Responsibility
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *
* * *
 
* * *




